Grupo Financiero Galicia S.A. “Corporation which has not Adhered to the Optional System for the Mandatory Acquisition of Shares in a Public Offering" Financial Statements For the fiscal years ended December 31, 2011 and 2010. Company’s Name: Grupo Financiero Galicia S.A. “Corporation which has not Adhered to the Optional System for the Mandatory Acquisition of Shares in a Public Offering" Legal Domicile: Tte. Gral. Juan D. Perón No. 456 – 2nd floor Autonomous City of Buenos Aires – Argentina - Principal Line of Business: Financial and Investment Activities Fiscal Year N° 13 Commenced January 1, 2011 and ended December 31, 2011, presented in comparative format. Date of Registration with the Public Registry of Commerce: Of Bylaws: September 30, 1999 Date of Latest Amendment to Bylaws: July 16, 2010 Registration Number with the Corporation Control Authority (I.G.J.): Sequential Number – Corporation Control Authority: Date of Expiration of the Company’s Bylaws: June 30, 2100 Description of the Controlling Company: Company’s Name: EBA Holding S.A. Principal Line of Business: Financial and Investment Activities Interest Held by the Controlling Company in the Shareholders’ Equity as of 12.31.11: 22.65% Percentage of Votes which the Controlling Company is Entitled to as of 12.31.11: 59.42% Capital Status as of 12.31.11(Note 8 to the Financial Statements) (Figures Stated in Thousands of Pesos for “Subscribed” and “Paid-in” Shares) Shares Number Type Voting Rights per Share Subscribed Paid-in Ordinary Class “A”, Face Value of 1 5 Ordinary Class “B”, Face Value of 1 1 1 Grupo Financiero Galicia S.A. “Corporation which has not Adhered to the Optional System for the Mandatory Acquisition of Shares in a Public Offering" Supplementary Accounting Information Consolidated Balance Sheet as of December 31, 2011 and December 31, 2010 (Figures Stated in Thousands of Pesos) ASSETS CASH AND DUE FROM BANKS -Cash -Financial Institutions and Correspondents -Argentine Central Bank -Other Local Financial Institutions -Foreign GOVERNMENT AND PRIVATE SECURITIES -Holdings Recorded at Fair Market Value -Holdings Recorded at their Acquisition Cost plus the I.R.R. -Government Securities from Repo Transactions with the Argentine Central Bank - -Securities Issued by the Argentine Central Bank -Investments in Listed Private Securities LOANS -To the Non-financial Public Sector -To the Financial Sector -Interbank Loans (Call Money Loans Granted) -Other Loans to Local Financial Institutions -Accrued Interests, Adjustments and Quotation Differences Receivable -To the Non-financial Private Sector and Residents Abroad -Advances -Promissory Notes -Mortgage Loans -Pledge Loans -Personal Loans -Credit Card Loans -Others -Accrued Interests, Adjustments and Quotation Differences Receivable -Documented Interests -Unallocated Collections -Allowances OTHER RECEIVABLES RESULTING FROM FINANCIAL BROKERAGE -Argentine Central Bank -Amounts Receivable for Spot and Forward Sales to be Settled -Securities Receivable under Spot and Forward Purchases to be Settled -Premiums from Bought Options - -Others Not Included in the Debtor Classification Regulations -Unlisted Negotiable Obligations -Balances from Forward Transactions without Delivery of Underlying Asset to be Settled -Others Included in the Debtor Classification Regulations -Accrued Interests Receivable Included in the Debtor Classification Regulations -Allowances The accompanying Notes 1 to 24 are an integral part of these consolidated financial statements. 2 Grupo Financiero Galicia S.A. “Corporation which has not Adhered to the Optional System for the Mandatory Acquisition of Shares in a Public Offering" Supplementary Accounting Information Consolidated Balance Sheet as of December 31, 2011 and December 31, 2010 (Figures Stated in Thousands of Pesos) RECEIVABLES FROM FINANCIAL LEASES -Receivables from Financial Leases -Accrued Interests and Adjustments Receivable -Allowances EQUITY INVESTMENTS -In Financial Institutions -Others -Allowances MISCELLANEOUS RECEIVABLES -Receivables for Assets Sold -Minimum Presumed Income Tax -Others -Accrued Interests on Receivables for Assets Sold -Other Accrued Interests and Adjustments Receivable -Allowances BANK PREMISES AND EQUIPMENT MISCELLANEOUS ASSETS INTANGIBLE ASSETS -Goodwill -Organization and Development Expenses UNALLOCATED ITEMS OTHER ASSETS TOTAL ASSETS The accompanying Notes 1 to 24 are an integral part of these consolidated financial statements. 3 Grupo Financiero Galicia S.A. “Corporation which has not Adhered to the Optional System for the Mandatory Acquisition of Shares in a Public Offering" Supplementary Accounting Information Consolidated Balance Sheet as of December 31, 2011 and December 31, 2010 (Figures Stated in Thousands of Pesos) LIABILITIES DEPOSITS -Non-financial Public Sector -Financial Sector -Non-financial Private Sector and Residents Abroad -Current Accounts -Savings Accounts -Time Deposits -Investment Accounts -Others -Accrued Interests and Quotation Differences Payable OTHER LIABILITIES RESULTING FROM FINANCIAL BROKERAGE -Argentine Central Bank -Others -Banks and International Entities -Unsubordinated Negotiable Obligations -Amounts Payable for Spot and Forward Purchases to be Settled -Securities to be Delivered under Spot and Forward Sales to be Settled -Premiums from Options Written - -Loans from Local Financial Institutions -Interbank Loans (Call Money Loans Received) - -Other Loans from Local Financial Institutions -Accrued Interests Payable -Balances from Forward Transactions without Delivery of Underlying Asset to be Settled -Others -Accrued Interests and Quotation Differences Payable MISCELLANEOUS LIABILITIES -Dividends Payable - -Directors' and Syndics' Fees -Others -Adjustments and Accrued Interests Payable - 3 PROVISIONS SUBORDINATED NEGOTIABLE OBLIGATIONS UNALLOCATED ITEMS OTHER LIABILITIES MINORITY INTEREST IN CONSOLIDATED ENTITIES OR COMPANIES TOTAL LIABILITIES SHAREHOLDERS' EQUITY TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY The accompanying Notes 1 to 24 are an integral part of these consolidated financial statements. 4 Grupo Financiero Galicia S.A. “Corporation which has not Adhered to the Optional System for the Mandatory Acquisition of Shares in a Public Offering" Supplementary Accounting Information Consolidated Memorandum Accounts As of December 31, 2011 and December 31, 2010 (Figures Stated in Thousands of Pesos) DEBIT CONTINGENT -Loans Obtained (Unused Balances) -Guarantees Received -Others not Included in the Debtor Classification Regulations -Contingencies re. Contra Items CONTROL -Uncollectible Loans -Others -Control re. Contra Items DERIVATIVES -"Notional" Value of Call Options Bought - -"Notional" Value of Forward Transactions without Delivery of Underlying Asset -Interest Rate Swaps -Derivatives re. Contra Items TRUST ACCOUNTS -Trust Funds CREDIT CONTINGENT -Loans Granted (Unused Balances) -Guarantees Granted to the Argentine Central Bank -Other Guarantees Granted Included in the Debtor Classification Regulations -Other Guarantees Granted not Included in the Debtor Classification Regulations -Others Included in the Debtor Classification Regulations -Others not Included in the Debtor Classification Regulations -Contingencies re. Contra Items CONTROL -Checks and Drafts to be Credited -Others -Control re. Contra Items DERIVATIVES -"Notional" Value of Call Options Written - -"Notional" Value of Put Options Written -"Notional" Value of Forward Transactions without Delivery of Underlying Asset -Derivatives re. Contra Items TRUST ACCOUNTS -Trust Liabilities re. Contra Items The accompanying Notes 1 to 24 are an integral part of these consolidated financial statements. 5 Grupo Financiero Galicia S.A. “Corporation which has not Adhered to the Optional System for the Mandatory Acquisition of Shares in a Public Offering" Supplementary Accounting Information Consolidated Income Statement For the fiscal year commenced January 1, 2011 and ended December 31, 2011, presented in comparative format with the previous fiscal year (Figures Stated in Thousands of Pesos) FINANCIAL INCOME -Interests on Cash and Due from Banks -Interests on Loans to the Financial Sector -Interests on Advances -Interests on Promissory Notes -Interests on Mortgage Loans -Interests on Pledge Loans -Interests on Credit Card Loans -Interests on Financial Leases -Interests on Other Loans -Net Income from Government and Private Securities -Interests on Other Receivables Resulting from Financial Brokerage -Net Income from Secured Loans – Decree No. 1387/01 -C.E.R. Adjustment -Exchange Rate Differences on Gold and Foreign Currency - -Others FINANCIAL EXPENSES -Interests on Current Account Deposits - -Interests on Savings Account Deposits -Interests on Time Deposits -Interests on Interbank Loans Received (Call Money Loans) -Interests on Other Loans from Financial Institutions -Interests on Other Liabilities Resulting From Financial Brokerage -Interests on Subordinated Negotiable Obligations -Other Interests -Net Income from Options -C.E.R. Adjustment 90 59 -Contributions Made to Deposit Insurance Fund -Exchange Rate Differences on Gold and Foreign Currency - -Others GROSS FINANCIAL MARGIN PROVISIONS FOR LOAN LOSSES INCOME FROM SERVICES -Related to Lending Transactions -Related to Borrowing Transactions -Other Commissions -Others EXPENSES FOR SERVICES -Commissions -Others The accompanying Notes 1 to 24 are an integral part of these consolidated financial statements. 6 Grupo Financiero Galicia S.A. “Corporation which has not Adhered to the Optional System for the Mandatory Acquisition of Shares in a Public Offering" Supplementary Accounting Information Consolidated Income Statement For the fiscal year commenced January 1, 2011 and ended December 31, 2011, presented in comparative format with the previous fiscal year (Figures Stated in Thousands of Pesos) ADMINISTRATIVE EXPENSES -Personnel Expenses -Directors’ and Syndics' Fees -Other Fees -Advertising and Publicity -Taxes -Depreciation of Bank Premises and Equipment -Amortization of Organization Expenses -Other Operating Expenses -Others NET INCOME FROM FINANCIAL BROKERAGE MINORITY INTEREST RESULT MISCELLANEOUS INCOME -Net Income from Equity Investments -Penalty Interests -Loans Recovered and Allowances Reversed -C.E.R. Adjustment 60 45 -Others MISCELLANEOUS LOSSES -Penalty Interests and Charges in favor of the Argentine Central Bank 58 -Provisions for Losses on Miscellaneous Receivables and Other Provisions -C.E.R. Adjustment 46 41 -Amortization of Differences Arising from Court Resolutions -Depreciation and Losses from Miscellaneous Assets -Amortization of Goodwill -Others NET INCOME BEFORE INCOME TAX INCOME TAX NET INCOME FOR THE FISCAL YEAR The accompanying Notes 1 to 24 are an integral part of these consolidated financial statements. 7 Grupo Financiero Galicia S.A. “Corporation which has not Adhered to the Optional System for the Mandatory Acquisition of Shares in a Public Offering" Supplementary Accounting Information Consolidated Statement of Cash Flows and Cash Equivalents For the fiscal year commenced January 1, 2011 and ended December 31, 2011, presented in comparative format with the previous fiscal year (Figures Stated in Thousands of Pesos) CHANGES IN CASH AND CASH EQUIVALENTS (Note 22) -Cash at Beginning of Fiscal Year -Cash at Fiscal Year-end Increase in Cash, Net (in Constant Currency) CAUSES FOR CHANGES IN CASH (IN CONSTANT CURRENCY) Operating Activities Net Collections/(Payments) for: -Government and Private Securities -Loans -To the Financial Sector -To the Non-financial Public Sector -To the Non-financial Private Sector and Residents Abroad -Other Receivables Resulting from Financial Brokerage -Receivables from Financial Leases -Deposits -To the Financial Sector -To the Non-financial Public Sector -To the Non-financial Private Sector and Residents Abroad -Other Liabilities from Financial Brokerage -Financing from the Financial Sector -Interbank Loans (Call Money Loans Received) -Others (Except from Liabilities Included in Financing Activities) Collections related to Income from Services Payments related to Expenses for Services Administrative Expenses Paid Payment of Organization and Development Expenses Collection for Penalty Interests, Net Differences Arising from Court Resolutions Paid Collection of Dividends from Other Companies Other Collections related to Miscellaneous Profits and Losses Net Collections / (Payments) for Other Operating Activities -Other Receivables and Miscellaneous Liabilities -Other Operating Activities, Net Income Tax and Minimum Presumed Income Tax Payment Net Cash Flow Generated by Operating Activities Investment Activities Payments for Bank Premises and Equipment, Net Payments for Miscellaneous Assets, Net Payments for Equity Investments Other Collections / (Payments) for Investment Activities -Cash and Cash Equivalents related to the Acquisition of Compañía Financiera Argentina S.A., Cobranzas y Servicios S.A. and Procesadora Regional S.A. - Net Cash Flows Used in Investment Activities The accompanying Notes 1 to 24 are an integral part of these consolidated financial statements. 8 Grupo Financiero Galicia S.A. “Corporation which has not Adhered to the Optional System for the Mandatory Acquisition of Shares in a Public Offering" Supplementary Accounting Information Consolidated Statement of Cash Flows and Cash Equivalents For the fiscal year commenced January 1, 2011 and ended December 31, 2011, presented in comparative format with the previous fiscal year (Figures Stated in Thousands of Pesos) Financing Activities Net Collections/(Payments) for: -Unsubordinated Negotiable Obligations -Argentine Central Bank -Others -Banks and International Entities -Subordinated Negotiable Obligations -Loans from Local Financial Institutions Distribution of Dividends Other Collections from Financing Activities - Cash Flow Generated by / (Used in) Financing Activities Financial Results and by Holding of Cash and Cash Equivalents (including Interests and Monetary Result) Increase in Cash, Net The accompanying Notes 1 to 24 are an integral part of these consolidated financial statements. 9 Grupo Financiero Galicia S.A. “Corporation which has not Adhered to the Optional System for the Mandatory Acquisition of Shares in a Public Offering" Supplementary Accounting Information Notes to the Consolidated Financial Statements For the fiscal year commenced January 1, 2011 and ended December 31, 2011, presented in comparative format with the previous fiscal year (Figures Stated in Thousands of Pesos ($) and U.S. dollars US$)) NOTE 1:PRESENTATION OF CONSOLIDATED FINANCIAL STATEMENTS The consolidated Financial Statements are presented in line with the provisions of Argentine Central Bank’s (“B.C.R.A.”) Communiqué "A" 3147 and supplementary regulations regarding financial reporting requirements for the publication of quarterly and annual financial statements, with the guidelines of Technical Pronouncement Nos. 8 and 19 of the Argentine Federation of Professional Councils in Economic Sciences (“F.A.C.P.C.E”) and with the guidelines of General Resolution No. 434/03 of the National Securities Commission (“C.N.V.”). These financial statements include the balances corresponding to the operations carried out by Grupo Financiero Galicia S.A. (the Company) and its subsidiaries located in Argentina and abroad and form part of said Company’s annual financial statements as supplementary information, reason for which they should be read in conjunction with them. These financial statements reflect the effects of the changes in the purchasing power of the currency up to February 28, 2003, by following the restatement method established by Technical Resolution No. 6 of F.A.C.P.C.E. In line with Argentine Central Bank’s Communiqué “A” 3921, Decree No. 664/03 of the National Executive Branch and General Resolution No. 441/03 of the C.N.V., the Company discontinued the application of that method and therefore did not recognize the effects of the changes in the purchasing power of the currency originated after March 1, 2003. Resolution M.D. No. 41/03 of the Professional Council in Economic Sciences of the Autonomous City of Buenos Aires (C.P.C.E.C.A.B.A) established the discontinuation of the recognition of the changes in the purchasing power of the currency, effective October 1, 2003. NOTE 2:ACCOUNTING STANDARDS The most relevant accounting standards used in preparing the consolidated financial statements are listed below: a. Consolidation of Financial Statements The financial statements of Grupo Financiero Galicia S.A. have been consolidated on a line-by-line basis with those of Banco de Galicia y Buenos Aires S.A., Net Investment S.A., Galicia Warrants S.A., Sudamericana Holding S.A., Galval Agente de Valores S.A. and GV Mandataria de Valores S.A. (See Note 3 to the consolidated financial statements). Banco de Galicia y Buenos Aires S.A. is the Company’s main equity investment, a financial institution subject to the Argentine Central Bank regulations. For this reason, the Company has adopted the valuation and disclosure criteria applied by Banco de Galicia y Buenos Aires S.A. Banco de Galicia y Buenos Aires S.A.’s consolidated financial statements include the balances of its subsidiaries abroad: Banco Galicia Uruguay S.A. (in liquidation) and Galicia (Cayman) Limited. The conversion into Pesos of these subsidiaries’ accounting balances was made according to the following: i. Assets and liabilities were converted into Pesos according to item b.1. ii. Allotted capital has been computed for the actually disbursed restated amounts. iii. Accumulated earnings were determined as the difference between assets, liabilities and the allotted capital. iv. Earnings for the fiscal year were determined by the difference between the accumulated earnings at the beginning of the fiscal year and the accumulated earnings at the end of the fiscal year. The balances of income statement accounts were converted into Pesos applying the monthly average exchange rates recorded in each month of this fiscal year. v. The significant items arising from intercompany transactions, not involving third parties, have been eliminated from the Balance Sheet and the Income Statement. 10 Grupo Financiero Galicia S.A. “Corporation which has not Adhered to the Optional System for the Mandatory Acquisition of Shares in a Public Offering" Notes to the Consolidated Financial Statements (Continued) (Figures Stated in Thousands of Pesos ($) and U.S. Dollars (US$)) NOTE 2:Continued b. Consistency of Accounting Principles Accounting principles applied to the financial statements of Net Investment S.A., Galicia Warrants S.A., Galval Agente de Valores S.A. and GV Mandataria de Valores S.A., are similar to those applied by the Company (See Note 1 to the individual financial statements). Furthermore, the consolidated financial statements of Sudamericana Holding S. A. were prepared in accordance with the disclosure and valuation criteria approved by the Argentine Superintendence of Insurance; which in some aspects differ from Argentine GAAP in force, in particular as regards the valuation of investments in Secured Loans and certain government securities. Nevertheless, this departure has not produced a significant effect on the financial statements of Grupo Financiero Galicia S.A. As a result of the changes set forth by the Argentine Central Bank to be in effect as from March 1, 2011 as regards the valuation and disclosure criteria of government and private securities, for comparison purposes, Banco de Galicia y Buenos Aires S.A. has adjusted the recording of the balances of some accounts of such caption to current regulations as of December 31, 2010. It is worth mentioning that these variations do not significantly affect the presentation of the financial statements as a whole. The main valuation criteria applied by Banco de Galicia y Buenos Aires S.A. are listed below: b.1. Foreign Currency Assets and Liabilities These are stated at the U.S. dollar exchange rate set by the Argentine Central Bank, at the close of operations on the last business day of each month. As of December 31, 2011 and December 31, 2010, balances in U.S. dollars were converted applying the reference exchange rate (figures stated in Pesos $ 4.3032 and $ 3.9758, respectively) set by the Argentine Central Bank. Assets and liabilities valued in foreign currencies other than the U.S. dollar have been converted into the latter currency using the swap rates informed by the Argentine Central Bank. b.2. Government and Private Securities b.2.1. Government Securities As of March 1, 2011, the Argentine Central Bank set forth, according to the assets’ most probable use, two valuation criteria for holdings of non-financial public sector debt instruments. a) Fair Market Value These holdings are government securities and monetary regulation instruments included in the volatilities or present values data issued by the Argentine Central Bank. These are recorded at the closing price for each class of securities in the corresponding markets or at their present value, if any, plus the value of amortization and/or interest coupons due and receivable, less estimated selling costs, when applicable. b) Acquisition Cost plus the I.R.R. These include government securities and monetary regulation instruments issued by the Argentine Central Bank that are not included in the above-mentioned item. These holdings are recorded at their acquisition cost increased on an exponential basis according to their I.R.R. The monthly accrual is charged to income or an asset regularizing account, according to the following classes: b1) Government debt instruments subscribed through swap, payment or exchange by any other government debt instruments. In the case the market value of each instrument is lower than its book value, 50% of the monthly accrual of the I.R.R. must be charged to an asset regularizing account. Said regularizing account shall be reversed by charging to income to the extent its balance exceeds the positive difference between the market value and book value. b2) Monetary regulation instruments issued by the Argentine Central Bank. The monthly accrual of the I.R.R. shall be charged to income. b3) Government securities that were not subscribed through swap with no volatility or present value informed by the Argentine Central Bank. These are recorded at the present value of cash flows discounted by the internal rate of return of securities with 11 Grupo Financiero Galicia S.A. “Corporation which has not Adhered to the Optional System for the Mandatory Acquisition of Shares in a Public Offering" Notes to the Consolidated Financial Statements (Continued) (Figures Stated in Thousands of Pesos ($) and U.S. Dollars (US$)) NOTE 2:Continued similar characteristics and duration and with volatility. When the book value exceeds the present value, the monthly accrual shall be recorded to an asset regularizing account. Furthermore, and pursuant to the policy defined by Banco de Galicia y Buenos Aires S.A., those instruments subject to be valued at the fair market value and then decided to be valued at their acquisition cost plus the I.R.R. may be recorded in this item, when purpose thereof is to obtain contractual cash flows. In these cases, the maximum amount to be used shall not exceed net liquid assets of 40% of deposits. Application of the above-mentioned criteria was consistent with those criteria used by Banco Galicia y Buenos Aires S.A. up to February 28, 2011; therefore, no significant effects on the Bank’s financial condition have been registered. As of December 31, 2011, and taking into account the above-mentioned valuation criteria, Banco de Galicia y Buenos Aires S.A. records its holdings according to the following: b.2.1.1. Holdings Recorded at Fair Market Value These holdings include trading securities that were valued according to what is stated in item b.2.1.a). The same criterion was applied to holdings of such securities used in purchase and sale transactions pending settlement and repo transactions. b.2.1.2. Holdings Recorded at their Acquisition Cost plus the I.R.R. In this caption, Banco de Galicia y Buenos Aires S.A. records Peso-denominated Bonds issued by the Argentine Nation at Badlar rate due 2015 (Bonar 2015) for a face value of $ 139,178 which, as of December 31, 2010 and until February 28, 2011 were recorded under “Holdings in Investment Accounts” valued at their acquisition cost increased on an exponential basis according to their I.R.R The transfer value of this caption was that one recorded as of February 28, 2011. As of December 31, 2011, these holdings have been valued according to what is stated in item b.2.1.b), that is, the total amount of the monthly accrual has been charged to income. Same criterion was applied to the securities used in repo transactions. Had these securities with a F.V. of $ 668,178 been marked to market, the shareholders’ equity would have been increased by approximately $ 69,523 as of December 31, 2011 and $ 84,496 as of December 31, 2010. b.2.1.3. Securities Issued by the Argentine Central Bank a)At Fair Market Value: These are recorded at the closing listed price for each class of securities at the end of each fiscal year. The same criterion was applied to holdings of such securities used in loans and repo transactions. The securities bought and sold pending settlement have been valued at the arrangement price for each transaction. b)At the Acquisition Cost plus the I.R.R.: Holdings of these securities were valued at their acquisition cost increased on an exponential basis according to their I.R.R. The same criterion was applied to holdings of such securities used in repo transactions. The securities bought and sold pending settlement have been valued at the arrangement price for each transaction. Had these securities been marked to market, the shareholders’ equity would have been increased by approximately $ 6,691 as of December 31, 2011 and $ 2,129 as of December 31, 2010. Since these securities do not have volatility or present value published by the Argentine Central Bank, their market value was calculated based on the respective cash payments discounted by the internal rate of return of securities with similar characteristics and duration and with volatility published by said institution. b.2.2. Investments in Listed Private Securities These securities are valued at the fiscal year-end closing price, less estimated selling costs, when applicable. 12 Grupo Financiero Galicia S.A. “Corporation which has not Adhered to the Optional System for the Mandatory Acquisition of Shares in a Public Offering" Notes to the Consolidated Financial Statements (Continued) (Figures Stated in Thousands of Pesos ($) and U.S. Dollars (US$)) NOTE 2:Continued b.3. Accrual of Adjustments, Interests, Exchange Rate Differences, Premiums on Future Transactions and Variable Income For foreign and local currency transactions with a principal adjustment clause, as well as for those in which rates have been prearranged for terms up to 92 days, the accrual has been recognized on a linear basis. For local currency transactions at rates arranged for longer periods, interests have been accrued on an exponential basis. During the fiscal year, Banco de Galicia y Buenos Aires S.A. received deposits accruing a variable-rate yield pursuant to the Argentine Central Bank regulations. The fixed-rate yield of each transaction is accrued as per the above-mentioned paragraph, while variable-rate yield is accrued by applying the portion of the agreed yield to the positive variation in the underlying asset’s price, which is taken as a basis for determining said variation, occurred between the original arrangement term and the end of the month. See Note 18. For lending and borrowing transactions, which according to the legal and/or contractual conditions may be applicable, the adjustment by the C.E.R. has been accrued. For lending transactions, Banco de Galicia y Buenos Aires S.A. does not recognize interest accrual when debtors are classified in a non-accrual status. b.4. Debt Securities and Participation Certificates in Financial Trusts Debt securities added at par have been recorded at their technical value; the remaining holdings were valued at their cost increased according to their internal rate of return. Participation certificates in financial trusts are valued taking into account the share in the assets, net of liabilities that stem from the financial statements of the respective trusts, as modified by the application of the Argentine Central Bank regulations, when applicable. Trusts, — with government-sector assets as underlying assets — have been valued pursuant to the valuation criteria described in item b.2.1.b). In the particular case of the Participation Certificate in Galtrust I Financial Trust, it has been recorded according to what is stated in item b.2.1.b3). To such purposes, the Bank used the allowance established in the previous fiscal year for the amount of $ 98,638. b.5. Unlisted Negotiable Obligations Holdings of these securities are valued at their acquisition cost increased on an exponential basis according to their I.R.R. b.6. Receivables from Financial Leases These receivables are recorded at the present value of the sum of periodic installments and residual values previously established and calculated pursuant to the terms and conditions agreed upon the corresponding financial lease; and increased according to their I.R.R. b.7. Equity Investments b.7.1. In Financial Institutions and Supplementary and Authorized Activities Argentine: Banco de Galicia y Buenos Aires S.A.’s equity investment in Banelco S.A. is valued under the equity method, based on this company’s last financial statements available. The rest of the companies with supplementary activities, in which Banco de Galicia y Buenos Aires S.A. has an equity investment, are valued at their acquisition cost restated as set forth in Note 1 to these financial statements, plus, when applicable, stock dividends and uncollected cash. Banco de Galicia y Buenos Aires S.A. established an allowance for impairment of value for the amount by which it is estimated that the value of the investment in Compensadora Electrónica S.A. exceeds the equity method value. b.7.2. In Other Companies Argentine: These are stated at their acquisition cost restated as mentioned in the above Note 1 to these financial statements, plus, when applicable, stock dividends and uncollected cash. An allowance for impairment of value has been established for the amount by which it is estimated that the book value of the investments in Argencontrol S.A., Alfer S.A. (in liquidation), Electrigal S.A., Autopista Ezeiza Cañuelas S.A. and Aguas Cordobesas S.A. exceed their equity method value. 13 Grupo Financiero Galicia S.A. “Corporation which has not Adhered to the Optional System for the Mandatory Acquisition of Shares in a Public Offering" Notes to the Consolidated Financial Statements (Continued) (Figures Stated in Thousands of Pesos ($) and U.S. Dollars (US$)) NOTE 2:Continued Foreign: These are stated at cost, plus stock dividends recognized at their face value. For the conversion into local currency, the procedure referred in item b.1. was applied. b.8. Bank Premises and Equipment and Miscellaneous Assets Bank premises and equipment and miscellaneous assets have been valued at their restated cost (see Note 1 above), plus the increase in value of the real estate property derived from a technical revaluation made in 1981, less accumulated depreciation. Financial leases that mainly transfer risks and benefits inherent to the leased property are registered at the beginning of the lease either by the cash value of the leased property or the present value of cash flows established in the financial lease, whichever is the lowest. The depreciation of these assets is determined based on their estimated useful lives, expressed in months. A full month's depreciation is recognized in the month in which an asset is acquired, while no depreciation is recognized in the month in which it is sold or retired, over a maximum of 600 months for real estate property, 120 months for furniture and fittings and 60 months for the rest of assets. The residual value of the assets, taken as a whole, does not exceed their economic utilization value. b.9. Other Miscellaneous Assets These assets are valued at their restated acquisition cost (see Note 1 above), less the corresponding accumulated depreciations. For those miscellaneous assets earmarked for sale, the effects of the changes in the purchasing power of the currency as from January 1, 2002 have not been given accounting recognition. The depreciation charge for these assets is calculated following the same criterion as that mentioned in item above. b.10. Intangible Assets Intangible assets have been valued at their restated acquisition cost (See Note 1 above), less the corresponding accumulated amortization, calculated proportionally over the estimated number of months of useful life. Amortization has been recognized on a straight-line basis over a maximum of 120 months for "Goodwill" and over a maximum of 60 months for "Organization and Development Expenses.” Effective March 2003, the Argentine Central Bank established that the difference between the amount paid for compliance with court resolutions made in lawsuits filed challenging the current regulations applicable to deposits with the financial system, within the framework of the provisions of Law No. 25561, Decree No. 214/02 and supplementary regulations, and the amount resulting from converting deposits at the $ 1.40 per U.S. dollar exchange rate adjusted by the C.E.R. and interests accrued up to the payment date must also be recorded under this caption. This entity also established the amortization thereof must take place in a maximum of 60 equal, monthly and consecutive installments as from April 2003. As of December 31, 2011 and December 31, 2010, this item has been fully amortized; thus total accumulated amortization amounts to $ 866,570 and $ 859,638, respectively. Banco de Galicia y Buenos Aires S.A. carried out the abovementioned amortization for the purposes of complying with the provisions set forth by the Argentine Central Bank only. However, the Bank has repeatedly reserved its right to make claims in view of the negative effect caused on its financial condition by the reimbursement of deposits originally in US dollars pursuant to court orders, which exceeded the amount established in the aforementioned regulation. On November 30, 2003, Banco de Galicia y Buenos Aires S.A. formally requested the National Executive Branch, with a copy to the Ministry of Economy ("MECON") and to the Argentine Central Bank, the payment of due compensation for the losses incurred that were generated by the "asymmetric pesification" and especially for the negative effect on its financial condition caused by court resolutions. b.11. Transactions with Derivative Instruments Derivative instruments have been recorded as stated in Note 18. b.12. Allowances for Loan Losses and Provisions for Contingent Commitments 14 Grupo Financiero Galicia S.A. “Corporation which has not Adhered to the Optional System for the Mandatory Acquisition of Shares in a Public Offering" Notes to the Consolidated Financial Statements (Continued) (Figures Stated in Thousands of Pesos ($) and U.S. Dollars (US$)) NOTE 2:Continued These have been established based upon the estimated default risk of Banco de Galicia y Buenos Aires S.A. credit portfolio, which results from an evaluation of debtors' compliance with their payment obligations, their economic and financial condition, and the guarantees securing their related transactions, in line with the Argentine Central Bank regulations. b.13. Income Tax The income tax charge reported by Banco de Galicia y Buenos Aires S.A. has been determined in accordance with the Argentine Central Bank regulations, which do not consider the application of the deferred tax method. As of December 31, 2011, Banco de Galicia y Buenos Aires S.A. recorded an income tax charge for the amount of $ 325,700. Due to the fact that the estimated income tax amount is higher than the minimum presumed income tax and this excess will be computed as a payment on account of income tax for fiscal year 2011, then the recording of minimum presumed income tax for fiscal year 2011 is not applicable. b.14. Minimum Presumed Income Tax Pursuant to Section 13 of Law No. 25063 as amended by Law No. 25360, if the minimum presumed income tax were to exceed income tax in a given fiscal year, such excess may be computed as a payment on account of the income tax that could be generated in any of the next ten fiscal years. The recognition of this right and its realization stem from the ability to generate future taxable income sufficient for offsetting purposes, in accordance with projections prepared in accordance with the Argentine Central Bank regulations. Based on the aforementioned, Banco de Galicia y Buenos Aires S.A, as of December 31, 2011 and December 31, 2010, has assets for $ 176,558 and $ 389,613, respectively. In addition to the statement made in the preceding paragraphs, as of December 31, 2011, companies controlled by Banco de Galicia y Buenos Aires S.A. record an asset of $ 9,661 for the minimum presumed income tax, while as of December 31, 2010, this amount was $ 5,882. b.15. Liabilities - Banco de Galicia y Buenos Aires S.A.’s customers fidelity program “Quiero” (I want) Banco de Galicia y Buenos Aires S.A. estimates the fair value of the points assigned to the Bank’s customers through the “Quiero” (“I want”) Program. Said value is assessed by means of the use of a mathematical model that takes into account certain events of exchange percentages, the cost for the exchanged points based on the combination of available products and the preferences of the Bank’s customers, as well as the expiration term of the customers’ non-exchanged points. As of December 31, 2011, the Bank’s liabilities recorded $ 50,521 from its customers’ non-exchanged points. b.16. Severance Payments Banco de Galicia y Buenos Aires S.A. directly charges severance payments to expenses. The amounts that the Bank may possibly have to pay for labor lawsuits are covered by a provision, which is recorded under "Liabilities - Provisions for Severance Payments”. b.17. Liabilities – Other Provisions As of December 31, 2011 and December 31, 2010, Banco de Galicia y Buenos Aires S.A. has set up provisions for labor, legal, fiscal commitments and other miscellaneous risks. b.18. Accounting Estimates The preparation of financial statements at a given date requires Banco de Galicia y Buenos Aires S.A.’s management to make estimates and assessments regarding the determination of the amount of assets and liabilities; contingent assets and liabilities, as well as the income and expenses recorded for the fiscal year. Therefore, the Bank’s management makes estimates in order to calculate, at any given moment, for example, the recoverable value of assets, the allowances for loan losses and provisions for other contingencies, the depreciation charges and the income tax charge. Future actual results may differ from estimates and assessments made at the date these financial statements were prepared. c. Differences between the Argentine Central Bank’s regulations and Argentine GAAP in the Autonomous City of Buenos Aires 15 Grupo Financiero Galicia S.A. “Corporation which has not Adhered to the Optional System for the Mandatory Acquisition of Shares in a Public Offering" Notes to the Consolidated Financial Statements (Continued) (Figures Stated in Thousands of Pesos ($) and U.S. Dollars (US$)) NOTE 2:Continued Banco de Galicia y Buenos Aires S.A. has prepared its financial statements following the valuation and disclosure criteria established by the Argentine Central Bank regulations, which differ in certain aspects from Argentine GAAP in force in the Autonomous City of Buenos Aires (C.A.B.A.). The main differences between the Argentine Central Bank regulations and Argentine GAAP in the Autonomous City of Buenos Aires are detailed below: c.1. Accounting for Income Tax according to the Deferred Tax Method Banco de Galicia y Buenos Aires S.A. determines the income tax charge by applying the enacted tax rate to the estimated taxable income, without considering the effect of any temporary differences between accounting and tax results. Pursuant to Argentine GAAP in force in the Autonomous City of Buenos Aires, the income tax must be recognized using the deferred tax method and, therefore, deferred tax assets or liabilities must be established based on the aforementioned temporary differences. In addition, unused tax loss carry-forwards or fiscal credits that may be offset against future taxable income should be recognized as deferred assets, provided that taxable income is likely to be generated. The application of this criterion based on projections prepared by Banco de Galicia y Buenos Aires S.A. would determine deferred tax assets as of December 31, 2011, amounting to $ 245,714, and to $ 244,912 as of December 31, 2010. 16 Grupo Financiero Galicia S.A. “Corporation which has not Adhered to the Optional System for the Mandatory Acquisition of Shares in a Public Offering" Notes to the Consolidated Financial Statements (Continued) (Figures Stated in Thousands of Pesos ($) and U.S. Dollars (US$)) NOTE 2:Continued c.2. Valuation of Assets with the Non-Financial Public and Private Sectors c.2.1. Government Securities Argentine Central Bank regulations set forth specific valuation criteria for government securities recorded at their acquisition cost plus the I.R.R., which are described in b.2.1.b. Pursuant to Argentine GAAP in force in the Autonomous City of Buenos Aires, the above-mentioned assets must be valued at their current value. Differences derived from the application of the different valuation criteria are detailed in the above-mentioned Note. c.2.2. Allowances for Receivables from the Non-Financial Public Sector Current regulations issued by the Argentine Central Bank on the establishment of allowances provide that credits against the public sector are not subject to allowances for loan losses. Pursuant to Argentine GAAP, those allowances must be estimated based on the recoverability risk of assets. c.3. Conversion of Financial Statements The conversion into Pesos of the financial statements of the foreign subsidiaries for the purpose of their consolidation with Banco de Galicia y Buenos Aires S.A.’s financial statements, made in accordance with the Argentine Central Bank regulations, differs from Argentine GAAP (Technical Pronouncement No. 18). Argentine GAAP requires that: a) the measurements in the financial statements to be converted into Pesos that are stated in period-end foreign currency (current values, recoverable values) be converted at the exchange rate of the financial statements’ date; and b) the measurements in the financial statements to be converted into Pesos that are stated in foreign currency of periods predating the closing date (for example: Those which represent historical costs, income, expenses) be converted at the relevant historical exchange rates, restated at fiscal year-end currency, when applicable due to the application of Technical Pronouncement No.17. Exchange-rate differences arising from conversion of the financial statements shall be treated as financial income or losses, as the case may be. The application of this criterion that replaces what has been stated in Note 2.b.7 “Equity Investments in Other Foreign Companies” does not have a significant impact on Banco de Galicia y Buenos Aires S.A.’s consolidated financial statements. c.4. Restructured Loans and Liabilities Pursuant to the regulations issued by the Argentine Central Bank, Banco de Galicia y Buenos Aires S.A. recorded restructured loans and financial obligations based on the actually restructured principal amounts plus accrued interests and capital adjustments, when applicable, minus collections or payments made. Pursuant to Argentine GAAP, those restructured loans and liabilities, for which modification of original conditions imply a substitution of instruments, must be recorded on the basis of the best possible estimate of the amounts receivable or payable discounted at a market rate that reflects market evaluations on the time value of money and the specific risks of such assets and liabilities at the time of restructuring. c.5. Equity Investments – Negative Goodwill As of December 31, 2011 and December 31, 2010, Banco de Galicia y Buenos Aires S.A. has recorded a negative goodwill (net of the accumulated amortizations) for $ 346,931 and $ 465,634, respectively, thus regularizing the equity investments. This negative goodwill stems from the difference between the acquisition cost paid by the companies Compañía Financiera Argentina S.A. and Cobranzas y Servicios S.A. and their equity method value estimated at the time of the purchase. Pursuant to the Argentine Central Bank regulations, the negative goodwill has to be charged to Income with regard to the causes that have originated it, not to exceed a 60-month straight-line method amortization. Pursuant to Argentine GAAP, the negative goodwill that is not related to expenses estimations or estimated future losses should be recognized as a gain at the time of the purchase. 17 Grupo Financiero Galicia S.A. “Corporation which has not Adhered to the Optional System for the Mandatory Acquisition of Shares in a Public Offering" Notes to the Consolidated Financial Statements (Continued) (Figures Stated in Thousands of Pesos ($) and U.S. Dollars (US$)) NOTE 2:Continued d. Adoption of the International Financial Reporting Standards by the National Securities Commission In addition to the specifications set forth in Note 17 to the financial statements, the international financial reporting standards adopted by the National Securities Commission are not applicable to Banco de Galicia y Buenos Aires S.A., Compañía Financiera Argentina S.A., Galicia Seguros S.A. and Galicia Retiro S.A. This is due to the fact that the C.N.V. holds the position to accept accounting criteria set forth by other regulatory or control bodies, such as those established by the Argentine Central Bank for the companies included in the Financial Institutions Law and those established by the Argentine Superintendence of Insurance for insurance companies. Tarjeta Naranja S.A. and Tarjetas Cuyanas S.A., institutions which are both included in the public offering system because of their Negotiable Obligations pursuant to Law No. 17811, have approved their respective implementation plans according to the provisions set forth in General Resolution No. 562 issued by the C.N.V. Thus, Tarjetas Regionales S.A.’s Board of Directors approved a plan to voluntarily implement said regulations, which was carried out in coordination with the above-mentioned subsidiaries and allows for the application of such regulations as from January 1, 2012. NOTE 3:BASIC INFORMATION ON CONSOLIDATED CONTROLLED COMPANIES The basic information regarding Grupo Financiero Galicia S.A.’s controlled companies is presented in Note 10 and Schedule C to these individual financial statements. Grupo Financiero Galicia S.A. directly holds 87.50% of the capital stock and voting rights of Net Investment S.A., Galicia Warrants S.A. and Sudamericana Holding S.A.; while its controlled company, Banco de Galicia y Buenos Aires S.A., holds the remaining 12.50% of the capital stock and voting rights of those companies. Furthermore, Grupo Financiero Galicia S.A. directly holds 90.00% of the capital stock and voting rights of GV Mandataria de Valores S.A.; while its controlled company Galval Agente de Valores S.A. holds the remaining 10.00% of the capital stock and voting rights of said company. Sudamericana Holding S.A's results have been adapted to cover a twelve-month period as of December 31, 2011, for consolidation purposes. This Company’s financial statements, in turn, have been consolidated on a line-by-line basis with the financial statements of Galicia Retiro Cía. de Seguros S.A., Galicia Seguros S.A. and Sudamericana Asesores de Seguros S.A. In this fiscal year, Banco de Galicia y Buenos Aires S.A. carried out a reorganization process of the corporate structure of its subsidiaries with supplementary activities. This fact has not caused the controlling interest by Banco de Galicia y Buenos Aires S.A. to be modified. As part of this process, Tarjetas del Mar S.A. has partially spinned off its shareholders’ equity for the creation of a new company called Tarjeta Mira S.A. As a result of this spin-off, Banco de Galicia y Buenos Aires S.A. holds a 98% stake in Tarjeta del Mar S.A. and Compañía Financiera Argentina S.A. holds the remaining 2%. Furthermore, Tarjeta Mira S.A.’s shareholders are as follows: Tarjeta Naranja S.A. holds 98% of the shares in said company and Tarjetas Regionales S.A. holds the remaining 2%. On the other hand, in September 2011, Banco de Galicia y Buenos Aires S.A. and Grupo Financiero Galicia S.A. acquired a 2% and a 3% stake, respectively, in Compañía Financiera Argentina S.A. from Tarjetas Regionales S.A., thus Banco de Galicia y Buenos Aires S.A. at present holds 97% of said company’s capital stock and voting rights. In addition, Banco de Galicia y Buenos Aires S.A. sold a 90% stake in Procesadora Regional S.A, to Tarjetas Regionales S.A., thus, Banco de Galicia y Buenos Aires S.A. at present directly holds 5% of the shares in said company and Tarjetas Regionales S.A. holds the remaining 95%. 18 Grupo Financiero Galicia S.A. “Corporation which has not Adhered to the Optional System for the Mandatory Acquisition of Shares in a Public Offering" Notes to the Consolidated Financial Statements (Continued) (Figures Stated in Thousands of Pesos ($) and U.S. Dollars (US$)) NOTE 3:Continued Furthermore, Tarjetas Regionales S.A. acquired 95% of the shares in Cobranzas Regionales S.A., and Tarjeta Naranja S.A. holds the remaining 5%. Banco de Galicia y Buenos Aires S.A.’s consolidated financial statements include the assets, liabilities, and results of the controlled companies, either directly and indirectly, detailed below: As of December 31, 2011 Issuing Company Shares Percentage Held in Class Number Total Capital Possible Votes Banco Galicia Uruguay S.A. (in liquidation) (*) Ordinary Shares Tarjetas Regionales S.A. (**) Ordinary Shares Galicia Valores S.A. Sociedad de Bolsa Ordinary Shares Galicia Administradora de Fondos S.A. Sociedad Gerente de Fondos Comunes de Inversión Ordinary Shares Tarjetas Cuyanas S.A. (***) Ordinary Shares Tarjeta Naranja S.A. (***) Ordinary Shares Tarjetas del Mar S.A. (***) Ordinary Shares Cobranzas Regionales S.A. (****) Ordinary Shares Tarjeta Naranja Dominicana S.A. Ordinary Shares Galicia (Cayman) Limited (1) Ordinary Shares Compañía Financiera Argentina S.A. Ordinary Shares Cobranzas y Servicios S.A. Ordinary Shares Procesadora Regional S.A. Ordinary Shares Tarjeta Mira S.A. (***) Ordinary Shares (*) Shares stated at F.V. of 1,000 Uruguayan Pesos. (**) Ordinary shares A and B. (***) With a F.V. of 10. (****) With a F.V. of 100. (1) The Galicia (Cayman) Ltd.’s Extraordinary Shareholders’ Meeting held on September, 2011 resolved to redeem shares for US$ 23,787. As of December 31, 2010 Issuing Company Shares Percentage Held in Class Number Total Capital Possible Votes Banco Galicia Uruguay S.A. (in liquidation) (*) Ordinary Shares Tarjetas Regionales S.A. (**) Ordinary Shares Galicia Valores S.A. Sociedad de Bolsa Ordinary Shares Galicia Administradora de Fondos S.A. Sociedad Gerente de Fondos Comunes de Inversión Ordinary Shares Tarjetas Cuyanas S.A. (***) Ordinary Shares Tarjeta Naranja S.A. (***) Ordinary Shares Tarjetas del Mar S.A. (***) Ordinary Shares Cobranzas Regionales S.A. (****) Ordinary Shares Tarjeta Naranja Dominicana S.A. Ordinary Shares Galicia (Cayman) Limited Ordinary Shares Compañía Financiera Argentina S.A. Ordinary Shares Cobranzas y Servicios S.A. Ordinary Shares Procesadora Regional S.A. Ordinary Shares (*) Shares stated at F.V. of 1,000 Uruguayan Pesos. (**) Ordinary shares A and B. (***) With a F.V. of 10. (****) With a F.V. of 100. 19 Grupo Financiero Galicia S.A. “Corporation which has not Adhered to the Optional System for the Mandatory Acquisition of Shares in a Public Offering" Notes to the Consolidated Financial Statements (Continued) (Figures Stated in Thousands of Pesos ($) and U.S. Dollars (US$)) NOTE 3:Continued As of December 31, 2011 Issuing Company Assets Liabilities Shareholders’ Equity Net Income Banco Galicia Uruguay S.A. (in liquidation) Tarjetas Regionales S.A. Galicia Valores S.A. Sociedad de Bolsa Galicia Administradora de Fondos S.A. Sociedad Gerente de Fondos Comunes de Inversión Tarjetas del Mar S.A. Tarjeta Naranja S.A. Tarjetas Cuyanas S.A. Cobranzas Regionales S.A. Tarjeta Naranja Dominicana S.A. Galicia (Cayman) Limited 9 Compañía Financiera Argentina S.A. Cobranzas y Servicios S.A. Procesadora Regional S.A. Tarjeta Mira S.A. As of December 31, 2010 Issuing Company Assets Liabilities Shareholders’ Equity Net Income Banco Galicia Uruguay S.A. (in liquidation) Tarjetas Regionales S.A. Galicia Valores S.A. Sociedad de Bolsa Galicia Administradora de Fondos S.A. Sociedad Gerente de Fondos Comunes de Inversión Tarjetas del Mar S.A. Tarjeta Naranja S.A. Tarjetas Cuyanas S.A. Cobranzas Regionales S.A. Tarjeta Naranja Dominicana S.A. Galicia (Cayman) Limited 12 Compañía Financiera Argentina S.A. Cobranzas y Servicios S.A. Procesadora Regional S.A. The controlled companies’ financial statements were adapted, when applicable, to the disclosure standards set by the Argentine Central Bank and cover the same period as that of Banco de Galicia y Buenos Aires S.A.’s financial statements. Due to the acquisition of Compañía Financiera Argentina S.A. and Cobranzas y Servicios S.A., Banco de Galicia y Buenos Aires S.A. recorded a negative goodwill for the amount, net of amortizations, of $ 346,931 as of December 31, 2011 and $ 465,634 as of December 31, 2010. This negative goodwill is recorded in the Consolidated Balance Sheet under the “Liabilities – Provisions” caption. Taking into account the date the above-companies were acquired, Banco de Galicia y Buenos Aires S.A. recorded income and cash flows generated as of July 1, 2010 in the Income Statement and Statement of Cash Flows, respectively. On August 10, 2011, Tarjetas Regionales S.A.’s Extraordinary Shareholders’ Meeting approved a reduction in the capital stock for $ 19,487 that only included shares held by Galicia (Cayman) Ltd. This fact caused a modification in such holdings’ percentage from 31.781452% to 24.7142%. 20 Grupo Financiero Galicia S.A. “Corporation which has not Adhered to the Optional System for the Mandatory Acquisition of Shares in a Public Offering" Notes to the Consolidated Financial Statements (Continued) (Figures Stated in Thousands of Pesos ($) and U.S. Dollars (US$)) NOTE 3:Continued Tarjetas Regionales S.A.’s financial statements as of December 31, 2011, company in which Banco de Galicia y Buenos Aires S.A. holds 75.2858% and Galicia (Cayman) Limited holds the remaining 24.7142%, which were used for consolidation purposes, have in turn consolidated on a line-by-line basis with the financial statements of Tarjeta Naranja S.A., Tarjetas Cuyanas S.A., Cobranzas Regionales S. A. and Procesadora Regional S.A. Percentages of direct and indirect controlling interest by Tarjetas Regionales S.A. are as follows: Issuing Company Tarjetas Cuyanas S.A. 60.000% 60.000% Tarjetas del Mar S.A. - 99.999% Tarjeta Naranja S.A. 80.000% 80.000% Procesadora Regional S.A. 100.000% - Cobranzas Regionales S.A. 99.000% 77.540% Tarjeta Mira S.A. 80.400% - Tarjeta Naranja S.A.’s financial statements as of December 31, 2011 have been consolidated with the financial statements of Tarjeta Mira S.A., a company in which Tarjeta Naranja S.A. holds 98% of the voting stock and with the financial statements of Tarjeta Naranja Dominicana S.A., a company in which Tarjeta Naranja S.A. holds 50% of the voting stock. It is worth noting that, although Tarjeta Naranja Dominicana S.A.’s shareholders have agreed on a business plan aimed at achieving a break-event point, while this business plan is achieved, Tarjeta Naranja S.A. has set up allowances for the total amount of said investment. Furthermore, in July, 2011, Tarjeta Naranja S.A. acquired a 24% interest in Tarjeta Naranja Perú S.A.C. Said company is devoted to activities related to collection, membership and processing of credit cards, and other similar services. NOTE 4:MINORITY INTEREST IN CONSOLIDATED ENTITIES OR COMPANIES The percentage of the controlled companies’ shareholders’ equity owned by third parties has been disclosed in the Balance Sheet, under the "Minority Interest in Consolidated Entities or Companies" caption. The result of minority interest is disclosed in the Income Statement under "Minority Interest Results”. The minority interest percentages as of December 31, 2011 and December 31, 2010 are the following: Issuing Company Banco de Galicia y Buenos Aires S.A. 5.15926% 5.15926% Net Investment S.A. 0.64491% 0.64491% Sudamericana Holding S.A. 0.64489% 0.64489% Galicia Warrants S.A. 0.64491% 0.64491% Galicia Retiro Cía. de Seguros S.A. 0.64496% 0.64496% Galicia Seguros S.A. 0.64511% 0.64511% Sudamericana Asesores de Seguros S.A. 0.65046% 0.65046% The minority interest percentages held by Banco de Galicia y Buenos Aires S.A. are listed below: Issuing Company Galicia Valores S.A. Sociedad de Bolsa 0.0100% 0.0100% Tarjetas Cuyanas S.A. 40.0000% 40.0000% Tarjeta Naranja S.A. 20.0000% 20.0000% Tarjetas del Mar S.A. 0.0600% 0.0010% Cobranzas Regionales S.A. 1.0000% 22.4600% Tarjeta Naranja Dominicana S.A. 60.0000% 60.0000% Tarjeta Mira S.A. 19.6000% - Cobranzas y Servicios S.A. 0.1500% - Compañía Financiera Argentina S.A. 3.0000% - 21 Grupo Financiero Galicia S.A. “Corporation which has not Adhered to the Optional System for the Mandatory Acquisition of Shares in a Public Offering" Notes to the Consolidated Financial Statements (Continued) (Figures Stated in Thousands of Pesos ($) and U.S. Dollars (US$)) NOTE 5:RESTRICTED ASSETS AND OTHER CONTINGENT LIABILITIES Pursuant to the Argentine Central Bank regulations, Banco de Galicia y Buenos Aires S.A. shall maintain a monthly average liquidity level. Computable assets to meet minimum cash requirements are cash and the current accounts opened at the Argentine Central Bank. As of December 31, 2011, the balances registered as computable items are as follows: Item $ US$ Euros (*) Cash Held in Banco de Galicia y Buenos Aires S.A.’s Subsidiaries Cash Held in Valuables Transportation Companies and in Transit Special Escrow Accounts at the Argentine Central Bank - Total Computable Items to Meet Minimum Cash Requirements (*) Figures stated in thousands of U.S. dollars. I) As of December 31, 2011, Banco de Galicia y Buenos Aires S.A.’s ability to dispose of the following assets was restricted as mentioned below: a. Funds and Government Securities - For repo transactions $ - For transactions carried out at the Rosario Futures Exchange (Rofex) and at the Mercado Abierto Electrónico (MAE) $ - For debit / credit cards transactions $ - For attachments $ - For other transactions $ b. Special Escrow Accounts Special escrow accounts have been opened at the Argentine Central Bank as collateral for transactions involving electronic clearing houses, checks for settling debts and other similar transactions, which, as of December 31, 2011 amounted to $ 449,590. c. Deposits in favor of the Argentine Central Bank - Unavailable deposits related to foreign exchange transactions $ - Securities held in custody to act as register agent of book-entry mortgage securities $ d. Equity Investments The item "Equity Investments" includes shares, the transfer of which is subject to the prior approval of the National or Provincial authorities, as applicable, under the terms of the concession contracts signed: - Electrigal S.A.: 1,222,406 ordinary registered non-endorsable non-transferable shares. - Aguas Cordobesas S.A.: 900,000 ordinary class E shares. Banco de Galicia y Buenos Aires S.A., as a shareholder of Aguas Cordobesas S.A. and proportionally to its 10.833% interest, is jointly responsible before the Provincial State for the contractual obligations arising from the concession contract during the entire term thereof. Should any of the other shareholders fail to comply with the commitments arising from their joint responsibility, Banco de Galicia y Buenos Aires S.A. may be forced to assume the unfulfilled commitment by the grantor, but only in the proportion and to the extent of the interest held by said Bank. e. Guarantees Granted for Direct Obligations As of December 31, 2011, Banco de Galicia y Buenos Aires S.A. has recorded $ 288,954 as collateral for credit lines granted by the IFC, and the related transactions have been allocated to the resources provided by the IFC. As collateral for the requested funds, Banco de Galicia y Buenos Aires S. A. used National Government Bonds due 2015 in Pesos for a F.V. of 85,000, equal to $ 108,035, through the Argentine Central Bank, to the Subsecretaría de la Micro, Pequeña y Mediana Empresa y Desarrollo Provincial destined to the financing of the Global Credit Program for Small and Medium Companies. As of December 31, 2011, the balance of secured loans was $ 40,245. 22 Grupo Financiero Galicia S.A. “Corporation which has not Adhered to the Optional System for the Mandatory Acquisition of Shares in a Public Offering" Notes to the Consolidated Financial Statements (Continued) (Figures Stated in Thousands of Pesos ($) and U.S. Dollars (US$)) NOTE 5:Continued Furthermore, as of December 31, 2011, Banco de Galicia y Buenos Aires S.A. used National Government Bonds due 2015 in Pesos for a F.V. of 8,200 equal to $ 10,422 as collateral for the loans granted within the Credit Program to the Province of San Juan for the amount of $ 5,305. In addition, the Bank used National Government Bonds due 2015 in Pesos for a F.V. of 4,000 equal to $ 5,084 as collateral for the loans granted within the Credit Program to the Province of Mendoza for the amount of $ 3,106. As of previous fiscal year-end, the total amount of restricted assets for the aforementioned items was $ 1,085,971. II) As of December 31, 2011, the ability of Banco de Galicia y Buenos Aires S.A. to dispose of the assets of its subsidiaries was restricted as follows: a. Galicia Valores S.A. Sociedad de Bolsa: As of December 31, 2011 and December 31, 2010, this Company holds three shares of Mercado de Valores de Buenos Aires S.A., which secure an insurance covering transactions for $ 6,450. b. Tarjetas Cuyanas S.A.: As of December 31, 2011 and December 31, 2010, the company’s ability to dispose of time deposits for $ 1,040 and $ 764, respectively, was restricted because these amounts were earmarked as guarantee for three collection agreements. Furthermore, Tarjetas Cuyanas S.A. has entered into a syndicated loan with certain financial institutions guaranteed by the Company with a pledge through the assignment of part of the performing loan portfolio. In the current fiscal year, the Company complied with these obligations. c. Tarjeta Naranja S.A.: Attachments in connection with lawsuits have been levied on current account deposits for $ 454. Furthermore, Tarjeta Naranja S.A. has paid $ 350 as guarantees regarding certain tax issues. These amounts shall not be available until such issues are resolved. Furthermore, Tarjeta Naranja S.A. has guaranteed several loans from financial institutions, through funds registered into escrow accounts. Said collateral shall be effective up to the total cancellation of the above-mentioned loans, which non-amortized principal as of December 31, 2011 amounts to $ 157,100. Moreover, pursuant to the agreements entered into with financial institutions and as collateral for the loans received and the issuance of negotiable obligations, Tarjeta Naranja S.A. has agreed not to dispose of or lease any assets or levy any tax on such assets, for an amount higher than 35% of Tarjeta Naranja S.A.’s assets in some cases, and 15% of said company’s shareholders equity. It is worth mentioning that the above-mentioned restrictions shall not be applied for transactions carried out during the ordinary course of Tarjeta Naranja S.A.´s business. d) Compañía Financiera Argentina S.A.: As a consequence of certain lawsuits and claims related to the ordinary course of business, as of December 31, 2011 and December 31, 2010, Compañía Financiera Argentina S.A. has been levied attachments on some banking accounts for an amount of $ 469 and $ 468 respectively, recorded under “Miscellaneous Receivables”. This amount has been fully provisioned. Furthermore, as of December 31, 2011, with the purpose of conducting transactions at the Mercado Abierto Electrónico S.A. (M.A.E.), this company records collaterals in favor of the Argentine Central Bank for $ 33,544, corresponding to a F.V. of $ 14,800 from instruments issued by said entity, equal to $ 14,544; and National Government Bonds in Pesos due on December 6, 2012, for a F.V. of $ 19,260, equivalent to $ 19,000, which have been recorded under “Other Receivables Resulting from Financing Brokerage.” 23 Grupo Financiero Galicia S.A. “Corporation which has not Adhered to the Optional System for the Mandatory Acquisition of Shares in a Public Offering" Notes to the Consolidated Financial Statements (Continued) (Figures Stated in Thousands of Pesos ($) and U.S. Dollars (US$)) NOTE 5:Continued III) As of December 31, 2011, the ability to dispose of the following assets corresponding to Galval Agente de Valores S.A. was restricted as mentioned below: a. On December 20, 2005, in compliance with the Regulations issued by the Securities and Exchange Commission of Uruguay, Galval Agente de Valores S.A. made a deposit of 2,000,000 indexed units with the Uruguayan Central Bank (B.C.U. as per its initials in Spanish). Said deposit has been pledged in favor of such Bank, as collateral for compliance with regulations governing the activities carried out by securities agents. Galval Agente de Valores S.A. also made a deposit of 50,000 indexed units with the Uruguayan Central Bank to honor payments with said entity. b. On December 16, 2010 this company made a deposit with Credit Uruguay Banco as credit-card collateral for an amount of US$ 5. NOTE 6:GOVERNMENT AND PRIVATE SECURITIES Government and private securities listed below were classified pursuant to the Argentine Central Bank regulations. As of December 31, 2011 and December 31, 2010, holdings of government and corporate securities were as follows: Government Securities Holdings Recorded at Fair Market Value -Government Bonds -Others Total Holdings Recorded at Fair Market Value Government Securities from Repo Transactions with the Argentine Central Bank - -Government Bonds - Total Government Securities from Repo Transactions with the Argentine Central Bank - Holdings Recorded at their Acquisition Cost plus the I.R.R. -Government Bonds Total Holdings Recorded at their Acquisition Cost plus the I.R.R. Securities Issued by the Argentine Central Bank -Argentine Central Bank Bills at Fair Market Value -Argentine Central Bank Bills for Repo Transactions -Argentine Central Bank Bills at Acquisition Cost plus the I.R.R. -Argentine Central Bank Notes at Fair Market Value -Argentine Central Bank Notes for Repo Transactions - -Argentine Central Bank Notes at Acquisition Cost plus the I.R.R. Total Securities Issued by the Argentine Central Bank Total Government Securities Private Securities -Negotiable Obligations (Listed) -Shares 68 -Negotiable Mutual Funds from Abroad (E.T.Fs.) - Total Private Securities Total Government and Private Securities NOTE 7:LOANS The lending activities carried out by Banco de Galicia y Buenos Aires S.A. are as follows: a. Loans to the Non-financial Public Sector: They are primarily loans to the National Government and to Provincial Governments. b. Loans to the Financial Sector: They represent loans to banks and local financial institutions. c. Loans to the Non-financial Private Sector and Residents Abroad: They include the following types of loans: 24 Grupo Financiero Galicia S.A. “Corporation which has not Adhered to the Optional System for the Mandatory Acquisition of Shares in a Public Offering" Notes to the Consolidated Financial Statements (Continued) (Figures Stated in Thousands of Pesos ($) and U.S. Dollars (US$)) NOTE 5:Continued - Advances: Short-term obligations issued in favor of customers. - Promissory Notes: Endorsed promissory notes, factoring. - Mortgage Loans: Loans for the purchase of real estate properties for housing purposes, secured by such purchased real estate property or commercial loans secured by real estate mortgages. - Pledge Loans: Loans in which a pledge is granted as collateral, as an integral part of the loan instrument. - Credit Card Loans: Loans granted to credit card holders. - Personal Loans: Loans to natural persons. - Others: This item primarily involves export prefinancing loans and short-term placements in banks abroad. Pursuant to the Argentine Central Bank regulations, Banco de Galicia y Buenos Aires S.A. must disclose the breakdown of its loan portfolio to: The non-financial public sector, the financial sector and the non-financial private sector and residents abroad. Moreover, Banco de Galicia y Buenos Aires S.A. must disclose the type of collateral established on the applicable loans to the non-financial private sector. As of December 31, 2011 and December 31, 2010, the classification of the loan portfolio was as follows: Non-financial Public Sector Financial Sector Non-financial Private Sector and Residents Abroad -With Preferred Guarantees -With Other Collateral -With No Collateral Subtotal Allowance for Loan Losses Total Said loans were granted in the normal course of transactions with standard terms, interest rates, and collateral requirements. NOTE 8:EQUITY INVESTMENTS As of December 31, 2011 and December 31, 2010, the breakdown of “Equity Investments” was a follows: In Financial Institutions and Supplementary and Authorized Activities -Banco Latinoamericano de Exportaciones S.A. -Tarjeta Naranja Perú S.A. - -Banelco S.A. -Mercado de Valores de Buenos Aires S.A. -Visa Argentina S.A. -Others Total Equity Investments in Financial Institutions, Supplementary and Authorized Activities In Non-financial Institutions -AEC S.A. -Aguas Cordobesas S.A. -Electrigal S.A. -Distrocuyo S.A. - -Others Total Equity Investments in Non-financial Institutions Allowances Total Equity Investments 25 Grupo Financiero Galicia S.A. “Corporation which has not Adhered to the Optional System for the Mandatory Acquisition of Shares in a Public Offering" Notes to the Consolidated Financial Statements (Continued) (Figures Stated in Thousands of Pesos ($) and U.S. Dollars (US$)) NOTE 9:INTANGIBLE ASSETS - GOODWILL The following table shows the breakdown of goodwill per activity as of December 31, 2011 and December 31, 2010, respectively: In Banks Data Processing - Total NOTE 10:TRUST AND SECURITY AGENT ACTIVITIES a) Trust Contracts for Purposes of Guaranteeing Compliance with Obligations: Purpose: In order to guarantee compliance with contractual obligations, the parties to these agreements have agreed to deliver to Banco de Galicia y Buenos Aires S.A., as fiduciary property, amounts to be applied according to the following breakdown: Date of Contract Trustor Balances of Trust Funds $ Maturity Date Sullair 7 Sinteplast 8 Las Blondas 7 Grupo Gestión Aceitero Trust Fund Tecsan II Tecsan III Coop. de Trab. Portuarios Total (1) These amounts shall be released monthly until settlement date of trustor obligations or maturity date, whichever occurs first. b) Financial Trust Contracts: Purpose: To administer and exercise the fiduciary ownership of the trust assets until the redemption of debt securities and participation certificates: Date of Contract Trust Balances of Trust Funds Maturity Date $ US$ Rumbo Norte I 28 07.13.12 (3) Hydro I - 09.05.17 (2) Faid 2011 - 02.28.12 (3) Gas I - 12.31.12 (3) Saturno VII 90 - 03.31.12 (3) Agro Nitralco II - 12.31.12 (3) Gas II - 05.31.14 (3) Sursem I 18 - 03.31.12 (3) Cag S.A. - 06.30.12 (3) Subtotals 28 (2) These amounts shall be released monthly until redemption of debt securities. (3) Estimated date, since maturity date shall occur at the time of the distribution of all of trust assets. 26 Grupo Financiero Galicia S.A. “Corporation which has not Adhered to the Optional System for the Mandatory Acquisition of Shares in a Public Offering" Notes to the Consolidated Financial Statements (Continued) (Figures Stated in Thousands of Pesos ($) and U.S. Dollars (US$)) NOTE 10:Continued Date of Contract Trust Balances of Trust Funds Maturity Date $ US$ Subtotals 28 Atanor - 04.01.12 (3) Faid 2015 - 02.29.16 (3) Mila III - 10.31.16 (3) Sursem II - 07.31.12 (3) Mila IV - 06.30.17 (3) Cag S.A. II - 09.30.12 (3) Sursem III - 11.30.12 (3) Fideicred Agro I - 07.26.12 (3) Totals 28 (2) These amounts shall be released monthly until redemption of debt securities. (3) Estimated date, since maturity date shall occur at the time of the distribution of all of trust assets. c) Banco de Galicia y Buenos Aires S.A.´s activities as Security Agent: c.1) Under the terms and conditions for the issuance of Negotiable Obligations Class I for a F.V. of US$ 25,000 corresponding to INVAP S.E., Banco de Galicia y Buenos Aires S.A. entered into an agreement with the latter whereby the Bank undertakes the function of Security Agent. Pursuant to the terms set forth in the above agreement, INVAP S.E. granted in rem rights with first pledge and privilege over payment rights and any other credit right owned by INVAP S.E. in favor of the Security Agent and in representation of the holders of the secured obligations, in order that the latter can guarantee compliance thereof until the redemption of such Negotiable Obligations. Banco de Galicia y Buenos Aires S. A., in its capacity as Security Agent, is in charge of the administration of pledged banking accounts, authorized investments, and also carries out all functions specified under the terms and conditions of the agreement. Pledged balances as of December 31, 2011 amount to US$ 38,063 and $ 57, while as of December 31, 2010 said balances amounted to US$ 34,774 and $ 97. c.2) On April 8, 2011 Banco de Galicia y Buenos Aires S.A. was appointed Security Agent to custody the National Treasury’s endorsement guarantees in favor of ENARSA (Energía Argentina SA) that were assigned in favor of Nación Fideicomisos SA in its capacity of Trustee of “ENARSA-BARRAGAN” and “ENARSA-BRIGADIER LOPEZ” financial trusts. Said endorsement guarantees secure the payment of all obligations arising from the above-mentioned trusts for the total amount of US$ 1,340,000. Banco de Galicia y Buenos Aires S.A., in its capacity as Security Agent, will custody the documents regarding the National Treasury’s endorsement guarantees and will be in charge of managing all legal and notarial proceedings with respect to the enforcement thereof. As of December 31, 2011, the balances recorded from these transactions amount to US$ 1,364,097 and $ 408. 27 Grupo Financiero Galicia S.A. “Corporation which has not Adhered to the Optional System for the Mandatory Acquisition of Shares in a Public Offering" Notes to the Consolidated Financial Statements (Continued) (Figures Stated in Thousands of Pesos ($) and U.S. Dollars (US$)) NOTE 11:NEGOTIABLE OBLIGATIONS Banco de Galicia y Buenos Aires S.A. has the following Negotiable Obligations outstanding issued under the following Global Programs: Authorized Amount (*) Type of Negotiable Obligations Term of Program Date of Approval by Shareholders’ Meeting Approval by the C.N.V. US$ 2,000,000 Simple negotiable obligations, not convertible into shares, subordinated or not, secured or unsecured. 5 years 09.30.03 confirmed on 04.27.06 Resolution No. 14708 dated 12.29.03 US$ 342,500 Simple negotiable obligations, not convertible into shares, subordinated or not, to be adjusted or not, secured or unsecured. 5 years 04.28.05 confirmed on 04.26.07 Resolution No. 15228 dated 11.04.05 and extended through Resolution No. 16454 dated 11.11.10. (*) Or its equivalent in other currencies. Banco de Galicia y Buenos Aires S.A.has the following Negotiable Obligations outstanding issued under the Global Program of US$ 2,000,000: Date of Issuance Currency Residual Face Value US$ Type Term Rate Book Value (*) $ Issuance Authorized by the C.N.V. US$ Subordinated 12.29.03 and 04.27.04 (*) It includes principal and interests net of expenses. The net proceeds of the above-mentioned issue of Negotiable Obligations were used to refinance the foreign debt in accordance with Section 36 of the Law on Negotiable Obligations, the Argentine Central Bank regulations, and other applicable regulations. (1) These obligations shall be fully amortized upon maturity on January 1, 2019, unless their principal is previously redeemed at par, plus unpaid accrued interests and additional amounts, if any, fully or partially at the issuer’s option at any time, after all Negotiable Obligations due 2014 have been fully repaid. (2) Interests on Negotiable Obligations due 2019 shall be payable in cash and in additional Negotiable Obligations due 2019, semi-annually in arrears on January 1 and July 1 of each year, commencing on July 1, 2004. Negotiable Obligations due 2019 shall accrue interests payable in cash at an annual fixed rate of 6% as from January 1, 2004 up to, but not including, January 1, 2014. Such interest rate will increase to 11% per annum as from January 1, 2014 up to, but not including, January 1, 2019, the maturity date of the Negotiable Obligations due 2019, unless they are previously redeemed. Interests payable in kind (by means of Negotiable Obligations due 2019) shall accrue at an annual fixed rate of 5%, beginning on January 1, 2004, and shall be payable on January 1, 2014 and January 1, 2019, unless these Negotiable Obligations are previously redeemed. In February 2011, Banco de Galicia y Buenos Aires S.A. made a payment in advance on account of interests accrued as from January 1, 2004 to December 31, 2010 for the amount of US$ 90,115 corresponding to Negotiable Obligations due 2019. Said payment should originally be made on January 1, 2014. Furthermore, interests accrued up to the day before payment date were also paid for the amount of US$ 1,404. In addition, in December 2011, Banco de Galicia y Buenos Aires S.A. made a payment in advance on account of interests accrued as from January 1, 2011 to June 30, 2011 for the amount of US$ 5,455. Said payment should originally be made on January 1, 2014. Furthermore, interests accrued up to the day before payment date were also paid for the amount of US$ 283. 28 Grupo Financiero Galicia S.A. “Corporation which has not Adhered to the Optional System for the Mandatory Acquisition of Shares in a Public Offering" Notes to the Consolidated Financial Statements (Continued) (Figures Stated in Thousands of Pesos ($) and U.S. Dollars (US$)) NOTE 11:Continued Banco de Galicia y Buenos Aires S.A.has the following Negotiable Obligations outstanding issued under the Global Program of US$ 342,500: Date of Issuance Currency Residual Face Value US$ Type Term Rate Book Value (*) $ Issuance Authorized by the C.N.V. US$ Simple 84 months - 11.04.05 and 11.11.10 (*) It includes principal and interests net of expenses. (1) Interests agreed at an annual 8.75% rate shall be paid semiannually on May 4 and November 4 of each year until the maturity date, starting on November 4, 2011. The net proceeds from the negotiable obligations’ issuance was applied to investments in working capital, other loans and other uses envisaged by the provisions of the Law on Negotiable Obligations and the Argentine Central Bank regulations. As of December 31, 2011, Banco de Galicia y Buenos S.A. records in its portfolio Negotiable Obligations due 2018 for the amount of $ 26,168. Furthermore, as of December 31, 2011, Banco de Galicia y Buenos Aires S.A. holds past due Negotiable Obligations, the holders of which have not tendered to the restructuring offer as follows: Date of Issuance Currency Residual Face Value US$ Type Term Rate Book Value (*) $ Issuance Authorized by the C.N.V. US$ Simple 10 years 9.00% (*) This amount includes principal and interests. In accordance with the provisions of the Law on Negotiable Obligations and the Argentine Central Bank regulations, the net proceeds of the negotiable obligations were applied to grant loans to domestic companies to finance investments in physical assets in Argentina, working capital or to restructure liabilities, personal loans and mortgage loans to finance housing construction, or to acquire interest in domestic companies’ capital stock and other uses envisaged by current regulations. In addition to Banco de Galicia y Buenos Aires S.A., its consolidated entities have the following negotiable obligations outstanding: a) Tarjetas Regionales S.A. As of the date of these financial statements, the companies controlled by Tarjetas Regionales S.A. have the following programs of issuance and series of negotiable obligations outstanding, issued in order to finance their operations: Tarjeta Naranja S.A. Authorized Amount Type of Negotiable Obligations Term of Program Date of Approval by Shareholders’ Meeting Approval by the C.N.V. US$ 450,000 Simple negotiable obligations, not convertible into shares 5 years Resolution No. 15785 dated 11.16.07 and Resolution No. 16319 dated 04.27.10 and Resolution No. 16571 dated 05.24.11. The Company has the following Negotiable Obligations outstanding issued under this Global Program as of the close of the fiscal year: 29 Grupo Financiero Galicia S.A. “Corporation which has not Adhered to the Optional System for the Mandatory Acquisition of Shares in a Public Offering" Notes to the Consolidated Financial Statements (Continued) (Figures Stated in Thousands of Pesos ($) and U.S. Dollars (US$)) NOTE 11:Continued Date of Placement Currency Class Number Amount Type (****) Term Estimated Maturity Date Rate Book Value (*) Issuance Authorized by the C.N.V. US$ (1) IV US$ 100,000 Simple 60 months Annual Nominal Fixed at 15.5% - US$ (2) Class IX Series 2 US$ 15,000 Simple 730 days Annual Nominal Fixed at 12.5% (**) - $ X $ 49,535 Simple 270 days Variable Badlar Rate + 2.75% - $ XI $ 42,154 Simple 270 days Variable Badlar Rate + 2.95% - US$ XII US$ 36,819 Simple 365 days (***) - US$ XIII US$ 200,000 Simple 72 months Annual Nominal Fixed at 9% - $ Class XIV Series I Simple 270 days Annual Nominal Fixed at 13.5% - $ Class XIV Series II Simple 21 months Variable Badlar Rate + 3.40% - $ XV Simple 270 days Variable Badlar Rate + 3.75% - US$ (3) Class XVI Series I US$ Simple 365 days Annual Nominal Fixed at 7.5% - US$ (3) Class XVI Series II US$ Simple 731 days Annual Nominal Fixed at 8.75% - (*)It corresponds to principal amount outstanding as of the indicated dates. (**)Placement made at 104.42% of Negotiable Obligations’ face value. (***)Placement made at 93.90% of Negotiable Obligations´ face value. (****)Not convertible into shares. (1) Tarjeta Naranja S.A. issued and placed Class IV Negotiable Obligations for a total amount of US$ 100,000, which, as specified by the terms and conditions of the new securities, was converted into $ 307,900 and shall be payable in Pesos. Investor assumes the exchange rate risk since amortization and interest services are calculated based on the principal amounts in Pesos converted into dollars on each payment date. (2) On August 31, 2009, Tarjeta Naranja S.A. issued and placed Class IX Negotiable Obligations for a total amount of US$ 50,000, from which US$ 48,063 were obtained through said issuance; which amount, as specified by the terms and conditions of the securities, was converted into $ 184,986. (3) Tarjeta Naranja S.A. issued and placed Class XVI Negotiable Obligations for a total amount of US$ 35,109, which, as specified by the terms and conditions of the new securities, was converted into $ 150,347. Tarjetas Cuyanas S.A. Authorized Amount Type of Negotiable Obligations Term of Program Date of Approval by Shareholders’ Meeting Approval by the C.N.V. US$ 80,000 Simple negotiable obligations, not convertible into shares 5 years 03.22.07 confirmed on 04.09.07 Resolution No. 15627 dated 05.02.07 US$ 120,000 Simple negotiable obligations, not convertible into shares 5 years 03.30.10 confirmed on 04.06.10 Resolution No. 16328 dated 05.18.10 30 Grupo Financiero Galicia S.A. “Corporation which has not Adhered to the Optional System for the Mandatory Acquisition of Shares in a Public Offering" Notes to the Consolidated Financial Statements (Continued) (Figures Stated in Thousands of Pesos ($) and U.S. Dollars (US$)) NOTE 11:Continued Tarjetas Cuyanas S.A. has the following Negotiable Obligations outstanding issued under these Programs as of the close of the fiscal year: Date of Placement Currency Class Number Amount Type (**) Term Estimated Maturity Date Rate Book Value (*) Issuance Authorized by the C.N.V. US$ XVIII US$ 65,000 Simple 5 years Annual Nominal Fixed at 12% 05.24.07 and 06.14.07 $ I $ 30,000 Simple 270 days Variable Badlar Rate + 3% - $ II $ 38,781 Simple 270 days Annual Nominal Fixed at 9.95% - US$ III US$ 20,247 Simple 365 days Annual Nominal Fixed at 6% - $ IV $ 50,000 Simple 270 days Variable Badlar Rate + 2.85% - $ V Series I $ 12,931 Simple 270 days Annual Nominal Fixed at 14% - $ V Series II $ 77,305 Simple 550 days Variable Badlar Rate + 4% - US$ VI Series I US$ 18,883 Simple 365 days Annual Nominal Fixed at 7.5% - US$ VI Series II US$ 7,184 Simple 731 days Annual Nominal Fixed at 8.5% - (*) It corresponds to principal amount and interests outstanding as of the indicated dates. (**) Not convertible into shares. (1) The Company issued and placed Series XVIII Negotiable Obligations for a total amount of US$ 65,000, which as specified by the terms and conditions of the securities, was converted into $ 200,063. Investor assumes the exchange rate risk since amortization and interest services are calculated based on the principal amounts in Pesos converted into dollars on each payment date. Tarjeta Naranja S.A. and Tarjetas Cuyanas S.A. carried out currency hedging transactions in relation to the principal payment of its negotiable obligations for a total amount of US$ 256,066 from which US$ 236,066 were carried out with Banco de Galicia y Buenos Aires S.A. b) Compañía Financiera Argentina S.A. As of the date of these financial statements, Compañía Financiera Argentina S.A. has the following programs of issuance and series of negotiable obligations outstanding, issued in order to finance its operations: 31 Grupo Financiero Galicia S.A. “Corporation which has not Adhered to the Optional System for the Mandatory Acquisition of Shares in a Public Offering" Notes to the Consolidated Financial Statements (Continued) (Figures Stated in Thousands of Pesos ($) and U.S. Dollars (US$)) NOTE 11:Continued Authorized Amount Type of Negotiable Obligations Term of Program Date of Approval by Shareholders’ Meeting Approval by the C.N.V. US$ 250,000 Simple negotiable obligations, not convertible into shares Resolution No. 16505 dated 01.27.11 The Company has the following Negotiable Obligations outstanding issued under this Global Program as of the close of the fiscal year: Date of Placement Currency Class Number Amount Type (**) Term Estimated Maturity Date Rate Book Value (*) Issuance Authorized by the C.N.V. $ Class III Series II $ 44,000 Simple 21 months Variable Badlar Rate + 4.08% - $ Class IV Series II $ 102,000 Simple 18 months Variable Badlar Rate + 4% - $ Class V Series I $ 86,068 Simple 9 months Variable Badlar Rate + 3.25% - $ Class V Series II $ 63,932 Simple 18 months Variable Badlar Rate + 4.25% - (*) It corresponds to principal amount and interests outstanding as of the indicated dates. (**) Not convertible into shares. NOTE 12:MINIMUM CAPITAL REQUIREMENTS Grupo Financiero Galicia S.A. is not subject to the minimum capital requirements established by the Argentine Central Bank. Furthermore, Grupo Financiero Galicia S.A. meets the minimum capital requirements established by the Corporations Law, which amount to $ 12. Pursuant to the Argentine Central Bank regulations, Banco de Galicia y Buenos Aires S.A. is required to maintain a minimum capital, which is calculated by weighting risks related to assets and to balances of bank premises and equipment and miscellaneous and intangible assets. As called for by the Argentine Central Bank regulations, as of December 31, 2011 and December 31, 2010, minimum capital requirements were as follows: Date Capital Required Computable Capital Computable Capital as a % of the Capital Requirement NOTE 13:CONTRIBUTION TO THE DEPOSIT INSURANCE SYSTEM Law No. 24485 and Decree No. 540/95 established the creation of the Deposit Insurance System to cover the risk attached to bank deposits, in addition to the system of privileges and safeguards envisaged in the Financial Institutions Law. The National Executive Branch through Decree No. 1127/98 dated September 24, 1998 established the maximum amount for this insurance system to demand deposits and time deposits denominated either in Pesos and/or in foreign currency. As from January 2011, said amount has been established at $ 120. 32 Grupo Financiero Galicia S.A. “Corporation which has not Adhered to the Optional System for the Mandatory Acquisition of Shares in a Public Offering" Notes to the Consolidated Financial Statements (Continued) (Figures Stated in Thousands of Pesos ($) and U.S. Dollars (US$)) NOTE 13:Continued This system does not cover deposits made by other financial institutions (including time deposit certificates acquired through a secondary transaction), deposits made by parties related to Banco de Galicia y Buenos Aires S.A., either directly or indirectly, deposits of securities, acceptances or guarantees and those deposits set up after July 1, 1995 at an interest rate exceeding the one established regularly by the Argentine Central Bank based on a daily survey conducted by it. Those deposits whose ownership has been acquired through endorsement and those placements made as a result of incentives other than interest rates are also excluded. This system has been implemented through the constitution of the Deposit Insurance Fund (“FGD”), which is managed by a company called Seguros de Depósitos S.A. (SE.DE.S.A.). SE.DE.S.A.’s shareholders are the Argentine Central Bank and the financial institutions, in the proportion determined for each one by the Argentine Central Bank based on the contributions made to the fund. As from January 1, 2005, the Argentine Central Bank set this contribution at 0.015% per month. NOTE 14:RESTRICTIONS IMPOSED ON THE DISTRIBUTION OF PROFITS In the case of Banco de Galicia y Buenos Aires S.A., the Argentine Central Bank regulations require that 20% of the profits shown in the Income Statement at fiscal year-end, plus (or less), the adjustments made in previous fiscal years and, less, if any, the loss accumulated at previous fiscal year-end, be allocated to the legal reserve. This proportion applies regardless of the ratio of the Legal Reserve fund to Capital Stock. In the event said reserve is reduced by any reason, no profits can be distributed until its total refund. The Argentine Central Bank set rules for the conditions under which financial institutions can make the distribution of profits. According to the new scheme, profits can be distributed as long as results are positive after deducting not only the Reserves, that may be legally and statutory required, but also the following items from Retained Earnings: The difference between the book value and the market value of public sector assets and/or debt instruments issued by the Argentine Central Bank not valued at market price, the amount of the asset representing the losses from lawsuits related to deposits and any adjustments required by the external auditors or the Argentine Central Bank not having been recognized. Moreover, in order that a financial institution be able to distribute profits, said institution must comply with the capital adequacy rule, i.e. with the calculation of minimum capital requirements and the regulatory capital. To these purposes, this shall be done by deducting from its assets and Retained Earnings all the items mentioned in the paragraph above, as well as the asset recorded in connection with the minimum presumed income tax and the amounts allocated to the repayment of long-term debt instruments subject to be computed as computable regulatory capital (R.P.C.) pursuant to Communiqué "A" 4576. Moreover, in such calculation, a financial institution shall not be able to compute the temporary reductions that affect minimum capital requirements, computable regulatory capital or its capital adequacy. In addition to the above-mentioned, the Argentine Central Bank requires that computable capital be in excess over the minimum capital requirements, the latter including the requirement with regard to operational risk determined as from February 2011, which is equivalent to 75%. Regulations in force until January 27, 2012 set such percentage at 30% and did not consider the requirement with regard to operational risk.(See Note 23). Distribution of profits shall require the prior authorization of the Argentine Central Bank’s Superintendence of Financial and Foreign Exchange Institutions, which intervention shall have the purpose of verifying the aforementioned requirements have been fulfilled. 33 Grupo Financiero Galicia S.A. “Corporation which has not Adhered to the Optional System for the Mandatory Acquisition of Shares in a Public Offering" Notes to the Consolidated Financial Statements (Continued) (Figures Stated in Thousands of Pesos ($) and U.S. Dollars (US$)) NOTE 14:Continued Tarjeta Naranja S.A.’s Ordinary and Extraordinary Shareholders’ Meeting held on March 16, 2006 decided to set the maximum limit for the distribution of dividends at 25% of the realized and liquid profits of each fiscal year. This restriction shall remain in force as long as the company’s shareholders’ equity is below $300,000. Pursuant to the Price Supplements of Negotiable Obligations Class IV and XIII, as well as in accordance with certain financial loan contracts, Tarjeta Naranja S.A. has agreed not to distribute dividends that may exceed 50% of the company’s net income. This restriction also applies in the case there is any excess on certain indebtedness ratios. NOTE 15:NATIONAL SECURITIES COMMISSION (“C.N.V.”) Resolution No. 368/01 As of December 31, 2011, Banco de Galicia y Buenos Aires S.A.’ shareholders’ equity exceeds that required by Resolution No. 368/01, Chapter XIX, items 4 and 5 of the C.N.V. to act as an over-the-counter broker. Furthermore, in compliance with Section 32 of Chapter XI of that Resolution, in its capacity as depository of the mutual funds "FIMA ACCIONES", "FIMA P.B. ACCIONES," "FIMA RENTA EN PESOS," "FIMA RENTA EN DOLARES," "FIMA AHORRO PESOS," "FIMA RENTA PLUS," "FIMA RENTA CORTO PLAZO," "FIMA MONEY MARKET EN PESOS (Liquidado)," "FIMA NUEVO RENTA EN DOLARES," "FIMA GLOBAL ASSETS," "FIMA RENTA LATINOAMERICANA," “FIMA PREMIUM”, “FIMA AHORRO PLUS” and “FIMA OBLIGACIONES NEGOCIABLES,” as of December 31, 2011, Banco de Galicia y Buenos Aires S.A. holds a total of 1,145,625,736 units under custody for a market value of $ 1,961,545, which is included in the "Depositors of Securities Held in Custody" account. As of previous fiscal year-end, the securities held in custody totaled 851,406,095 units and their market value amounted to $ 1,417,001. NOTE 16:SITUATION OF BANCO GALICIA URUGUAY S.A. (IN LIQUIDATION) In May, 2009, Banco Galicia Uruguay S.A. (in liquidation) wholly repaid in advance the debt restructuring plan entered into with its creditors. Therefore and having fulfilled with its obligations, its shareholders have resolved, at the Shareholders’ Meeting held on June 30, 2010, to voluntarily dissolve and liquidate the company. Thus, the authorization to operate as a bank was revoked in October 2011. Furthermore, taking into consideration the financial condition and the evolution estimated in the liquidation process, shareholders decided to reduce the company’s computable capital for a value equal to US$ 2,069 through the voluntary redemption of shares, which was carried out on October 28, 2010. At fiscal year-end, Banco Galicia Uruguay S.A. (in liquidation)'s Shareholders’ Equity amounts to $ 50,707. NOTE 17:SETTING UP OF FINANCIAL TRUSTS a) Financial trusts with Banco de Galicia y Buenos Aires S.A. as trustor outstanding at fiscal year-end: Name Creation Date Estimated Maturity Date Trustee Trust Assets Portfolio Transferred Book Value of Securities Held in Own Portfolio Galtrust I First Trust of New York N.A. Secured Bonds in Pesos at 2% due 2018 (1) US$ 490,224 (*) 521,862 (**) Galicia Bapro Mandatos y Negocios S.A. National Government Bonds in Pesos at 2% due 2014 (2) $ 108,000 Créditos Inmobiliarios Galicia II Deustche Bank S.A. Mortgage Loans $ 150,000 - Galicia Personales VII Deustche Bank S.A. Personal Loans $ 150,000 - (*) The remaining US$ 9,776 was transferred in cash. (**) Net of the allowance for impairment of value (Note 2.b.4) 34 Grupo Financiero Galicia S.A. “Corporation which has not Adhered to the Optional System for the Mandatory Acquisition of Shares in a Public Offering" Notes to the Consolidated Financial Statements (Continued) (Figures Stated in Thousands of Pesos ($) and U.S. Dollars (US$)) NOTE 17:Continued (1) In exchange for loans to the Provincial Governments. (2) In exchange for secured loans. b) As of December 31, 2011 and December 31, 2010, Banco de Galicia y Buenos Aires S.A. records financial trusts in own portfolio: - Received as loan repayment for $ 112,924 and $ 20,752, respectively; - Acquired as investments for $ 315,641 and $ 140,084, respectively. NOTE 18:DERIVATIVE INSTRUMENTS FORWARD PURCHASE-SALE OF FOREIGN CURRENCY WITHOUT DELIVERY OF THE UNDERLYING ASSET Mercado Abierto Electrónico (M.A.E.) and Rosario Futures Exchange (RO.F.EX.) have trading environments for the closing, recording and settlement of financial forward transactions carried out among its agents, being Banco de Galicia y Buenos Aires S.A. one of them. Settlement is carried on a daily basis, in Pesos, for the difference, if any, between the closing price of the underlying asset and the closing price or value of the underlying asset corresponding to the previous day, the difference in price being charged to income. As of December 31, 2011, forward purchase and sale transactions totaled $ 6,006,508 and $ 2,090,664, respectively, while as of December 31, 2010 they totaled $ 3,341,808 and $ 2,393,976, respectively. Said transactions are recorded under Memorandum Accounts for the notional value traded. In case accrued balances pending settlement exist, they are recorded under “Other Receivables from Financial Brokerage” and/or “Other Liabilities Resulting from Financial Brokerage”, as the case may be. Apart from that, transactions have been conducted directly with customers pursuant to the above-mentioned conditions, being the balances settled at the expiration date of the contract. As of December 31, 2011, forward purchase and sale transactions totaled $ 69,544 and $ 1,647,591, respectively, while as of December 31, 2010 purchase and sale transactions totaled $ 23,598 and $ 420,971, respectively. PURCHASE-SALE OF INTEREST RATE FUTURES Banco de Galicia y Buenos Aires S.A. trades these products within the trading environment created by the M.A.E. The underlying asset is the Badlar rate for time deposits of 30 to 35 days and of more than one million Pesos of private banks. Settlement is carried on a daily basis for the difference between the forward price or value of the traded underlying asset and the closing price or value, the difference in price being charged to income. As of December 31, 2011, purchase and sale transactions conducted amounted to $ 429,000 and $ 281,000, respectively, while as of December 31, 2010 they totaled $ 1,140,100 and $ 780,100, respectively. Said transactions are recorded under Memorandum Accounts for the notional value traded. In case balances pending settlement exist, they are recorded under “Other Receivables from Financial Brokerage” and/or “Other Liabilities Resulting from Financial Brokerage”, as the case may be. INTEREST RATE SWAPS These transactions are conducted within the environment created by the M.A.E., and the settlement thereof is carried out on a monthly basis, in Pesos, for the difference between the cash flows calculated using a variable rate (Badlar for time deposits of 30 to 35 days of private banks) and the cash flows calculated using a fixed rate, or vice versa, on the notional value traded, the difference in price being charged to income. 35 Grupo Financiero Galicia S.A. “Corporation which has not Adhered to the Optional System for the Mandatory Acquisition of Shares in a Public Offering" Notes to the Consolidated Financial Statements (Continued) (Figures Stated in Thousands of Pesos ($) and U.S. Dollars (US$)) NOTE 18:Continued As of December 31, 2011, transactions conducted amounted to $ 279,000, while as of December 31, 2010, they amounted to $ 138,000, and are recorded under Memorandum Accounts for the notional value traded. In case accrued balances pending settlement exist, they are recorded under “Other Receivables from Financial Brokerage” and/or “Other Liabilities Resulting from Financial Brokerage”, as the case may be. As of December 31, 2010, transactions conducted with customers amounted to $ 40,000. As of December 31, 2011, the estimated market value of such instruments amounted to approximately $ 876 (liabilities), while as of December 31, 2010, it amounted to $ 67 (assets). CALL OPTIONS BOUGHT AND WRITTEN ON GOLD FUTURES WITHOUT DELIVERY OF THE UNDERLYING ASSET These transactions have been conducted with the purpose of hedging the variable yield of the deposits received by Banco de Galicia y Buenos Aires S.A. and set forth by the Argentine Central Bank. The deposit date, the term to exercise the option and the underlying asset are the same than those for the related deposit. Notional amounts have been computed so that the offset value of derivative instruments is similar to the variable yield of the investment. Changes in the value of the underlying asset at the time of the arrangement and at fiscal year-end, equivalent to the variable yield, have been recognized in Income and are recorded under “Other Receivables Resulting from Financial Brokerage” and/or under “Other Liabilities Resulting from Financial Brokerage”, as appropriate. Premiums received and/or paid have accrued on a straight-line basis during the currency of the agreement. As of December 31, 2011, call options bought and written totaled $ 9,028 and $ 9,470, respectively. These options have been recorded under “Memorandum Accounts – Debit-Derivatives - Notional Value of Call Options Bought” and under “Memorandum Accounts – Credit-Derivatives – Notional Value of Call Options Written”. PUT OPTIONS WRITTEN As established by Section 4, subsection a), and Section 6 of Decree No 1836/02 and regulations of the Argentine Central Bank, Banco de Galicia y Buenos Aires S.A. granted the holders of Rescheduled Deposit Certificates, who had opted to receive Boden 2013 and Boden 2012 in lieu of the payment of those certificates, an option to sell coupons. Said options, as of December 31, 2011 and December 31, 2010, are valued at the strike price. The strike price will be equal to that resulting from converting the face value of each coupon in U.S. dollars into Pesos at a rate of $1.40 per U.S. dollar adjusted by applying the C.E.R. variation, which arises from comparing the index as of February 3, 2002 to that corresponding to the due date of the coupon. That value shall in no case exceed the principal and interest amounts in Pesos resulting from applying to the face value of the coupon in U.S. dollars the buying exchange rate quoted by Banco de la Nación Argentina on the payment date of that coupon. These options have been recorded under “Memorandum Accounts – Credit-Derivatives - Notional Value of Put Options Written” in the amount of $ 68,151 as of December 31, 2011 and $ 98,743 as of December 31, 2010, respectively. Banco de Galicia y Buenos Aires S.A.'s management of financial risks is carried within the limits of the policies approved by the Board of Directors in such respect. In that sense, “derivative instruments” carried out by Banco de Galicia y Buenos Aires S.A. are means for the Bank to hedge its risk exposures and/or used as a financial product to develop investment and trading strategies. In both cases, the use of these instruments by Banco de Galicia y Buenos Aires S.A. is performed within the guidelines of internal policies set forth by the Bank. 36 Grupo Financiero Galicia S.A. “Corporation which has not Adhered to the Optional System for the Mandatory Acquisition of Shares in a Public Offering" Notes to the Consolidated Financial Statements (Continued) (Figures Stated in Thousands of Pesos ($) and U.S. Dollars (US$)) NOTE 19:CHANGES IN SIGNIFICANT ASSETS AND LIABILITIES There follows the breakdown of the most significant assets and liabilities shown in these consolidated financial statements, presented in comparative format with the previous fiscal year, in order to disclose the changes in those assets and liabilities during the current fiscal year: ASSETS LOANS -To the Non-financial Public Sector -To the Financial Sector -Interbank Loans (Call Money Loans Granted) -Other Loans to Local Financial Institutions -Accrued Interests, Adjustments and Quotation Differences Receivable -To the Non-financial Private Sector and Residents Abroad -Advances -Promissory Notes -Mortgage Loans -Pledge Loans -Personal Loans -Credit-card Loans -Others -Accrued Interests, Adjustments and Quotation Differences Receivable -Documented Interests -Unallocated Collections -Allowances OTHER RECEIVABLES RESULTING FROM FINANCIAL BROKERAGE -Argentine Central Bank -Amounts Receivable for Spot and Forward Sales to be Settled -Securities Receivable under Spot and Forward Purchases to be Settled -Premiums from Bought Options - -Others Not Included in the Debtor Classification Regulations -Unlisted Negotiable Obligations -Balances from Forward Transactions without Delivery of Underlying Asset to be Settled -Others Included in the Debtor Classification Regulations -Accrued Interests Receivable Included in the Debtor Classification Regulations -Allowances 37 Grupo Financiero Galicia S.A. “Corporation which has not Adhered to the Optional System for the Mandatory Acquisition of Shares in a Public Offering" Notes to the Consolidated Financial Statements (Continued) (Figures Stated in Thousands of Pesos ($) and U.S. Dollars (US$)) NOTE 19:Continued LIABILITIES DEPOSITS -Non-financial Public Sector -Financial Sector -Non-financial Private Sector and Residents Abroad -Current Accounts -Savings Accounts -Time Deposits -Investment Accounts -Others -Accrued Interests and Quotation Differences Payable OTHER LIABILITIES RESULTING FROM FINANCIAL BROKERAGE -Argentine Central Bank -Others -Banks and International Entities -Unsubordinated Negotiable Obligations -Amounts Payable for Spot and Forward Purchases to be Settled -Securities to be Delivered under Spot and Forward Sales to be Settled -Premiums from Options Written - -Loans from Local Financial Institutions -Interbank Loans (Call Money Loans Received) - -Other Loans from Local Financial Institutions -Accrued Interests Payable -Balances from Forward Transactions without Delivery of Underlying Asset to be Settled -Others -Accrued Interests and Quotation Differences Payable SUBORDINATED NEGOTIABLE OBLIGATIONS NOTE 20:CONTINGENCIES A. Tax Contingencies Banco de Galicia y Buenos Aires S.A.: At the date of these financial statements, provincial tax collection authorities, as well as tax collection authorities from the Autonomous City of Buenos Aires, are in the process (in different degrees of completion) of conducting audits mainly regarding the Compensatory Bond granted by the National Government to compensate financial institutions for the losses generated by the asymmetric pesification of loans and deposits. As regards the determination of tax collection authorities from the Autonomous City of Buenos Aires, within the framework of the legal actions brought by Banco de Galicia y Buenos Aires S.A. with the purpose of challenging the determination of the tax collection authorities, a preliminary injunction was granted by the Argentine Federal Court of Appeals in Administrative Matters for the amount corresponding to the Compensatory Bond, which was ratified by the Supreme Court of Justice. Therefore, the Court ordered the A.G.I.P. to refrain from starting tax enforcement proceedings or else requesting precautionary measures for such purpose. With regard to the Autonomous City of Buenos Aires’ claims on account of other concepts, Banco de Galicia y Buenos Aires S.A. adhered to the System for the Regularization of Tax Liabilities in Arrears (Law No. 3461 and regulatory dispositions), which envisaged the total relief of interests and fines. The Bank’s adherence to such system was communicated within the framework of the respective cases before the corresponding judicial authorities. 38 Grupo Financiero Galicia S.A. “Corporation which has not Adhered to the Optional System for the Mandatory Acquisition of Shares in a Public Offering" Notes to the Consolidated Financial Statements (Continued) (Figures Stated in Thousands of Pesos ($) and U.S. Dollars (US$)) NOTE 20:Continued Furthermore, regarding the claims made by the different jurisdictions, Banco de Galicia y Buenos Aires S.A. has been expressing its disagreement regarding these adjustments at the corresponding administrative and/or legal proceedings. These proceedings and their possible effects are constantly being monitored by the management division. Even though Banco de Galicia y Buenos Aires S.A. considers it has complied with its tax liabilities in full pursuant to current regulations, the allowances deemed appropriate pursuant to the evolution of each proceeding have been set up. Tarjetas Regionales S.A.: At the date of these consolidated financial statements, the Argentine Revenue Service (A.F.I.P.), the Revenue Board of the Province of Córdoba and the Municipalities of the provinces of Mendoza and San Luis are in the process of conducting audits, in different degrees of completion. Said agencies have served notices and made claims regarding taxes applicable to Tarjetas Regionales S.A.'s subsidiaries. Therefore, the companies are taking the corresponding administrative and legal steps in order to solve such issues. The original amount claimed for taxes totals $ 10,959 approximately. Based on the opinions of their tax advisors, the companies believe that the abovementioned claims are both legally and technically groundless and that taxes related to the claims have been correctly calculated in accordance with tax regulations in force and existing case law. However, since the final outcome of these measures cannot be foreseen, provisions have been set up to cover such contingencies. Compañía Financiera Argentina S.A.: As regards Compañía Financiera Argentina S.A., the Argentine Revenue Service (A.F.I.P.) conducted audits on fiscal years 1998 and 1999, not accepting certain uncollectible loans to be recorded as uncollectible receivables deductible from income tax and minimum presumed income tax. The original amount claimed for taxes by the tax collection authorities totals $ 2,094. Since the final resolution of this controversy is still uncertain, provisions have been set up to cover such contingencies. B. Consumer Protection Associations Consumer Protection Associations, on behalf of consumers, have filed claims against Banco de Galicia y Buenos Aires S.A. with regard to the collection of some financial charges. Banco de Galicia y Buenos Aires S.A. considers the resolution of these controversies will not have a significant impact on its financial condition. NOTE 21:SEGMENT REPORTING Below, there is a breakdown of the accounting information as of December 31, 2011 and 2010, by related business segment: Primary Segment: Business. Financial Brokerage Services Total Income Expenses Result as of 12.31.11 Result as of 12.31.10 39 Grupo Financiero Galicia S.A. “Corporation which has not Adhered to the Optional System for the Mandatory Acquisition of Shares in a Public Offering" Notes to the Consolidated Financial Statements (Continued) (Figures Stated in Thousands of Pesos ($) and U.S. Dollars (US$)) NOTE 21:Continued Secondary Segment: Geographic. Financial Brokerage City of Buenos Aires Rest of the Country Foreign Total Income - Expenses - Result as of 12.31.11 - Result as of 12.31.10 Services City of Buenos Aires Rest of the Country Foreign Total Income - Expenses - Result as of 12.31.11 - Result as of 12.31.10 The accounting measurement of assets and liabilities allocated to the above-mentioned segments is the following: ASSETS GOVERNMENT AND PRIVATE SECURITIES LOANS OTHER RECEIVABLES RESULTING FROM FINANCIAL BROKERAGE RECEIVABLES FROM FINANCIAL LEASES LIABILITIES DEPOSITS OTHER LIABILITIES RESULTING FROM FINANCIAL BROKERAGE SUBORDINATED NEGOTIABLE OBLIGATIONS NOTE 22:STATEMENT OF CASH FLOWS AND CASH EQUIVALENTS Cash and due from banks and assets held with the purpose of complying with the short-term commitments undertook, with a high level of liquidity, easily converted into known amounts of cash, subject to insignificant changes in value and with a maturity less than three months from the date of the acquisition thereof, are considered to be cash and cash equivalents. The breakdown is as follows: Cash and Due from Banks Securities Issued by the Argentine Central Bank Reverse Repo Transactions with the Argentine Central Bank - Interbank Loans - (Call Money Loans Granted) Loans Granted to Prime Companies with Maturity up to 7 Days, Used as Liquidity Reserve - - Overnight Placements in Banks Abroad Other Cash Placements Cash and Cash Equivalents NOTE 23:BANCO DE GALICIA Y BUENOS AIRES S.A.’S RISK MANAGEMENT POLICIES The specific function of the comprehensive management of Banco de Galicia y Buenos Aires S.A.’s risks (credit, financial and operational risks) has been allocated to the Risk Management Division, guaranteeing its independence from the rest of the business areas since it directly reports to Banco de Galicia y Buenos Aires S.A.’s General Division and, at the same time, it is involved in the decisions made by each area. 40 Grupo Financiero Galicia S.A. “Corporation which has not Adhered to the Optional System for the Mandatory Acquisition of Shares in a Public Offering" Notes to the Consolidated Financial Statements (Continued) (Figures Stated in Thousands of Pesos ($) and U.S. Dollars (US$)) NOTE 23:Continued The aim of the Risk Management Division and the Anti-Money Laundering Unit is to guarantee the Board of Directors that they are fully aware of the risks Banco de Galicia y Buenos Aires S.A. is exposed to; and they as well create and propose the policies and procedures necessary to mitigate and control such risks. Financial Risks Banco de Galicia y Buenos Aires S.A. intends to achieve a structure of financial assets and liabilities aimed at maximizing its return on equity, both short-term and long-term, within an overall framework of acceptable risks. Liquidity Banco de Galicia y Buenos Aires S.A. tries to maintain a level of liquid assets that would allow the Bank to meet contractual maturities, face the potential investment opportunities and the demand for credit. The current liquidity policy in force provides for the setting of limits and monitoring in terms of a) liquidity as regards stock: a level of “Management Liquidity” was established as the excess over legal minimum cash requirements, taking into consideration the characteristics and behavior of Banco de Galicia y Buenos Aires S.A.’s different liabilities, and the liquid assets that make up such liquidity were determined as well; and b) cash flow liquidity: gaps between the contractual maturities of consolidated financial assets and liabilities are analyzed and monitored. There is a floor for the gap between maturities, determined based on the gap accumulated against total liabilities permanently complied with during the first year. Furthermore, the policy sets forth a contingency plan that determines the steps to be taken and the assets from which liquid resources additional to those set forth in the above-mentioned policy can be obtained. With the purpose of mitigating the liquidity risk that arises from deposit concentration per customer, Banco de Galicia y Buenos Aires S.A. has a policy that regulates the concentration of deposits among the main customers. Currency Risk For purposes of the management and mitigation of the “Currency Risk,” two other currencies have been defined apart from the Argentine Peso: Assets and liabilities adjusted by C.E.R. and foreign currency. Banco de Galicia y Buenos Aires S.A.’s current policy in force establishes limits in terms of maximum “net asset positions” (assets denominated in a currency which are higher than the liabilities denominated in such currency) and “net liability positions” (assets denominated in a currency which are lower than the liabilities denominated in such currency) for mismatches in “Pesos adjusted by C.E.R.” and in foreign currency, as a proportion of Banco de Galicia y Buenos Aires S.A.’s computable regulatory capital (R.P.C. as per its initials in Spanish), on a consolidated basis. Banco de Galicia y Buenos Aires S.A. manages the mismatch not only regarding assets and liabilities, but also covering the mismatch through the futures market in foreign currency. Transactions in foreign currency futures (U.S. dollar futures) are subject to limits that take into consideration characteristics particular of each trading environment. Interest Rate Risk Aimed at limiting the sensitivity of Banco de Galicia y Buenos Aires S.A.'s value and results with respect to variations in the interest rate inherent to the structure of certain assets and liabilities, caps have been determined: (i) for the possible negative variation of net financial results for the first year between an interest rate increase scenario and a “base” scenario, and (ii) for the possible negative variation between the net present value of assets and liabilities of the “base” scenario and such value upon the occurrence of an increase in interest rates. Calculations are made once a month using the method known as "simulation of scenarios" and taking into consideration assets and liabilities from Banco de Galicia y Buenos Aires S.A.’s Balance Sheet on a consolidated basis. Market Risk Trading of and/or investment in government securities, currencies, derivatives and debt instruments issued by the Argentine Central Bank, which are listed on the capital markets and the value of which varies pursuant to the variation of the market prices thereof, are included within the Policy that limits the maximum authorized losses for a fiscal year. 41 Grupo Financiero Galicia S.A. “Corporation which has not Adhered to the Optional System for the Mandatory Acquisition of Shares in a Public Offering" Notes to the Consolidated Financial Statements (Continued) (Figures Stated in Thousands of Pesos ($) and U.S. Dollars (US$)) NOTE 23:Continued In order to measure and monitor risks derived from the variation in the price of financial instruments that form the trading securities portfolio, a model known as “Value at Risk” (also known as "VaR") is used, among other methods. This model determines intra-daily, for Banco de Galicia y Buenos Aires S.A. individually, the possible loss that could be generated by the positions in securities and currencies under certain parameters. Furthermore, in order to measure and monitor the risk related to trading of debt securities issued by the Argentine Central Bank, Banco de Galicia y Buenos Aires S.A. also applies the method that estimates the change of value of a portfolio, for variations of one interest rate basis point. Cross Border Risk In order to regulate risk exposures in international jurisdictions, limits were established taking into consideration the jurisdiction’s credit rating, the type of transaction and a maximum exposure per counterparty. Transfer Risk With the purpose of mitigating the risk generated by a possible change in domestic laws that could hinder the transfer of foreign currency abroad to pay for liabilities assumed, a policy that sets a limit to liabilities with parties from abroad as a percentage of total liabilities was approved at the end of the first quarter. Credit Risk Banco de Galicia y Buenos Aires S.A.’s credit granting and analysis system is applied in a centralized manner and is based on the concept of “opposition of interests”, which is generated from the division between credit and commercial functions, with respect to both retail and wholesale businesses. This allows an ongoing and efficient monitoring of the quality of assets, a proactive management of problem loans, aggressive write-offs of uncollectible loans, and a conservative loan loss provisioning. Apart from that, this system includes the follow-up of the models for measuring the portfolio risk at the operation and customer levels, thus making it possible to early detect situations that can entail some degree of portfolio deterioration, and to appropriately safeguard the Bank’s assets. Banco de Galicia y Buenos Aires’ Risk Management and Insurance Division approves the credit risk policies and procedures, verifies compliance therewith and assesses credit risk on an ongoing basis. As an outstanding aspect we can mention that the credit granting policy for retail banking focuses on automatic granting processes. These are based on behavior analysis models. Banco de Galicia y Buenos Aires S.A. is strongly geared towards obtaining portfolios with direct payroll deposit, which statistically have a better compliance behavior when compared to other types of portfolios. As for the wholesale banking, credit granting is based on analyses conducted on credit, cash-flow, balance sheet, capacity of the applicant. These are supported by statistical rating models. During fiscal year 2010, the review-by-sector policy was implemented, which determines the levels of review for the economic activities belonging to the private-sector portfolio according to the concentration they show with regard to total credit and/or computable regulatory capital (R.P.C., as per its initials in Spanish). The Risk Management Division also constantly monitors its portfolio through different indicators (asset quality of the loan portfolio, provisioning of the non-accrual portfolio, non-performance, roll rates, etc), as well as the classification and concentration thereof (through maximum ratios between the exposure to each client, its own computable capital or “R.P.C.” or regulatory capital, and that of each client). The loan portfolio classification as well as its concentration control are carried out following the Argentine Central Bank regulations. Operational Risk On July 30, 2008, Banco de Galicia y Buenos Aires S.A.’s Board of Directors approved the policy regarding operational risk management, pursuant to the guidelines established by the Bank in such respect, and within the framework of the provisions determined by the Argentine Central Bank in Communiqué “A” 4793 and supplementary regulations. 42 Grupo Financiero Galicia S.A. “Corporation which has not Adhered to the Optional System for the Mandatory Acquisition of Shares in a Public Offering" Notes to the Consolidated Financial Statements (Continued) (Figures Stated in Thousands of Pesos ($) and U.S. Dollars (US$)) NOTE 23:Continued Banco de Galicia y Buenos Aires S.A. started to implement an operational risk management system in a progressive manner and through a schedule determined in such Communiqué. Furthermore, the Bank incorporated an operational risk events database that complies with the reporting requirements set forth in Communiqué “A” 4904 of the Argentine Central Bank. Banco de Galicia y Buenos Aires S.A. adopts the definition of operational risk determined by the Argentine Central Bank and the best international practices. Operational risk is the risk of losses due to the lack of conformity or due to failure of internal processes, the acts of people or systems, or else because of external events. This definition includes legal risk, but does not include strategic and reputation risks. Banco de Galicia y Buenos Aires S.A.’s Board of Directors, the Risk Management Committee, the Risk Management Division, the Operational Risk Unit and the Wholesale and Retail Banking and Support divisions have their roles and responsibilities as regards this risk clearly defined. Banco de Galicia y Buenos Aires S.A.'s Risk Management Division, a functional area that reports to the Chief Executive Officer, is responsible for the comprehensive management of the Bank’s three different categories of risk: Financial, credit and operational risk. The Bank has a specific and independent unit for the management of each particular risk. Banco de Galicia y Buenos Aires S.A. manages operational risk inherent to its products, activities, processes and relevant systems, technology and information security processes, as well as risks derived from subcontracted activities and from services rendered by providers. Furthermore, before launching or introducing new products, activities, processes or systems, their inherent operational risk is properly assessed. Banco de Galicia y Buenos Aires S.A.’s purpose is to consider a methodological approach regarding operational risk management, with an emphasis on encouraging continuous improvements in the assessment practices, what will allow the following: Identification, assessment, monitoring, control and mitigation of the different risks inherent to the business and banking operations. Risk Regarding Money Laundering and Other Illegal Activities As regards the control and prevention of money laundering, Banco de Galicia y Buenos Aires S.A. complies with the Argentine Central Bank regulations and Law No. 25246, which amends the Criminal Code as to concealment and asset laundering and creates the Financial Information Unit (“U.I.F.” as per its initials in Spanish - Unidad de Información Financiera), under the jurisdiction of the Argentine Ministry of Justice. The U.I.F. is in charge of the analysis, treatment and transmission of the information subject matter of this risk. Banco de Galicia y Buenos Aires S.A. has control policies, procedures and structures that are applied using a “risk-based approach”. Said policies and procedures allow monitoring transactions, pursuant to the “risk profile of customers”, in order to detect such transactions that should be considered unusual, and to report them before the U.I.F. in the cases that may correspond. The Anti-Money Laundering Unit is in charge of managing this activity, through the implementation of control and prevention procedures as well as the communication thereof to the rest of the organization through the drafting of the corresponding handbooks and the training of all collaborators. The management of this risk is regularly reviewed by Internal Audit. Banco de Galicia y Buenos Aires S.A. has appointed a director to be in charge of this risk and has created a Committee responsible for planning and coordinating the policies determined by the Board of Directors, as well as enforcing compliance therewith. It is worth noting that the basic principles on which the regulations regarding prevention and control of this risk are based are in line with the best international practices enforced in such respect. 43 Grupo Financiero Galicia S.A. “Corporation which has not Adhered to the Optional System for the Mandatory Acquisition of Shares in a Public Offering" Notes to the Consolidated Financial Statements (Continued) (Figures Stated in Thousands of Pesos ($) and U.S. Dollars (US$)) NOTE 24:SUBSEQUENT EVENTS Banco de Galicia y Buenos Aires S.A. As from February 2012, the Argentine Central Bank established an additional capital requirement in order to cover the operational risk. Such capital requirement shall be 15% of the average of financial income and net income from services corresponding to the last 36 months before the calculation date, excluding some items that are considered extraordinary or not closely related to operational capacity. The Company planned to comply with such requirement gradually, pursuant to the following schedule: April 2012 – July 2012 50% August 2012 – November 2012 75% As from December 2012 100% What is more, the Argentine Central Bank modified the regulatory requirements for the distribution of profits, increasing the percentage of excess computable capital over the minimum capital requirements to 75%, including, only for this purpose, the abovementioned requirement with regard to operational risk calculated at 100%. Tarjetas Cuyanas S.A. In January 2012, and within the framework of the Global Program for the Issuance of Negotiable Obligations for US$ 120,000, Tarjetas Cuyanas S.A. approved the issuance of Class VII Negotiable Obligations in two Series: Series I for a face value of $ 106,131, which will be amortized in only one installment at maturity, on October 19, 2012, at a variable Badlar rate plus a 2.19% cut-off rate; and Series II for $ 43,869, which principal amount shall be paid at maturity, on July 24, 2013, at a variable Badlar rate plus a 2.8% cut-off rate. 44 Grupo Financiero Galicia S.A. “Corporation which has not Adhered to the Optional System for the Mandatory Acquisition of Shares in a Public Offering" Balance Sheet as of December 31, 2011 and December 31, 2010 (Figures Stated in Thousands of Pesos) ASSETS CURRENT ASSETS Cash and Due from Banks (Notes 2 and 11 and Schedule G) Investments (Notes 9 and 11 and Schedules D and G) Other Receivables (Notes 3, 9, and 11 and Schedule G) Total Current Assets NON-CURRENT ASSETS Other Receivables (Notes 3, 9, 11 and 13 and Schedules E and G) Investments (Note 9 and Schedules B, C and G) Fixed Assets (Schedule A) Total Non-current Assets Total Assets LIABILITIES CURRENT LIABILITIES Financial Debts (Notes 4, 9 and 16 and Schedule G) Salaries and Social Security Contributions (Notes 5 and 9) Tax Liabilities (Notes 6 and 9) Other Liabilities (Notes 7, 9 and 11 and Schedule G) Total Current Liabilities NON-CURRENT LIABILITIES Financial Debts (Notes 4, 9 and 16 and Schedule G) Other Liabilities (Notes 7 and 9) 6 6 Total Non-current Liabilities Total Liabilities SHAREHOLDERS' EQUITY (per Related Statement) Total Liabilities and Shareholders' Equity The accompanying notes 1 to 18 and schedules A, B, C, D, E, G, and H are an integral part of these financial statements. 45 Grupo Financiero Galicia S.A. “Corporation which has not Adhered to the Optional System for the Mandatory Acquisition of Shares in a Public Offering" Memorandum Accounts Balance Sheet as of December 31, 2011 and December 31, 2010 (Figures Stated in Thousands of Pesos) Forward Purchase of Foreign Currency Without Delivery of the Underlying Asset (Note 15 and Schedule G) The accompanying notes 1 to 18 and schedules A, B, C, D, E, G, and H are an integral part of these financial statements. 46 Grupo Financiero Galicia S.A. “Corporation which has not Adhered to the Optional System for the Mandatory Acquisition of Shares in a Public Offering" Income Statement For the fiscal year ended December 31, 2011, presented in comparative format with the previous fiscal year. (Figures Stated in Thousands of Pesos) Net Income on Investments in Related Institutions Administrative Expenses (Note 11 and Schedule H) Financial Income and by Holding -Generated by Assets Interests On Special Current Account Deposits 14 2 Mutual Funds 99 On Time Deposits (*) 98 52 On Promissory Notes Receivable (*) Result on Negotiable Obligations - 32 Result on Negotiable Mutual Funds from Abroad - 30 Exchange-Rate Difference -Generated by Liabilities Interests On Financial Debts Others - Exchange-Rate Difference Other Income and Expenses (*) – Income Net Income before Income Tax Income Tax (Note 13) Net Income for the Fiscal Year (*) Balances net of eliminations corresponding to transactions conducted with companies included in section 33 of Law No. 19550. See Note 11. The accompanying notes 1 to 18 and schedules A, B, C, D, E, G, and H are an integral part of these financial statements. 47 Grupo Financiero Galicia S.A. “Corporation which has not Adhered to the Optional System for the Mandatory Acquisition of Shares in a Public Offering" Statement of Changes in the Shareholders’ Equity For the fiscal year ended December 31, 2011, presented in comparative format with the previous fiscal year. (Figures Stated in Thousands of Pesos) Item Shareholders’ Contributions (Note 8) Retained Earnings (Note 12) Total Shareholders’ Equity Capital Stock Capital Adjustment Premium for Negotiation of Shares in Own Portfolio Total Legal Reserve Discretionary Reserve Valuation Adjustment of Hedging Derivatives Retained Earnings Balances as of 12.31.09 Valuation Adjustment of Hedging Derivatives - Distribution of Retained Earnings (1) - Legal Reserve - Discretionary Reserve - Income for the Fiscal Year - Balances as of 12.31.10 - Balances as of 12.31.10 - Distribution of Retained Earnings (2) - Legal Reserve - Discretionary Reserve - Cash Dividends - Income for the Fiscal Year - Balances as of 12.31.11 - (1) Approved by the Ordinary Shareholders’ Meeting held on April 14, 2010. (2) Approved by the Ordinary Shareholders’ Meeting held on April 27, 2011. The accompanying notes 1 to 18 and schedules A, B, C, D, E, G, and H are an integral part of these financial statements. 48 Grupo Financiero Galicia S.A. “Corporation which has not Adhered to the Optional System for the Mandatory Acquisition of Shares in a Public Offering" Statement of Cash Flows For the fiscal year ended December 31, 2011, presented in comparative format with the previous fiscal year. (Figures Stated in Thousands of Pesos) CHANGES IN CASH (Note 1.j) Cash at Beginning of Fiscal Year Cash at Fiscal Year-end Increase in Cash, Net CAUSES FOR CHANGES IN CASH Operating Activities Collections for Services Payments to Suppliers of Goods and Services Personnel Salaries and Social Security Contributions Payment of Other Taxes Income Tax Payments and Prepayments - Payments for Other Net Operating Activities Net Cash Flow (Used in) Operating Activities Investment Activities Collections for Sale of Fixed Assets Payments for Purchases of Fixed Assets Dividends Collections Interests Collections, Net Contributions to Controlled Companies Payments for Equity Investments - Net Cash Flow Generated by Investment Activities Financing Activities Distribution of Dividends, Net of Taxes - (Payments) / Collections of Loans, Net Net Cash Flow (Used in) / Generated by Financing Activities Increase in Cash, Net The accompanying notes 1 to 18 and schedules A, B, C, D, E, G, and H are an integral part of these financial statements. 49 Grupo Financiero Galicia S.A. “Corporation which has not Adhered to the Optional System for the Mandatory Acquisition of Shares in a Public Offering" Notes to the Financial Statements For the fiscal year ended December 31, 2011, presented in comparative format. (Figures Stated in Thousands of Pesos ($) and U.S. dollars (US$)) NOTE 1:BASIS FOR THE PREPARATION OF THE FINANCIAL STATEMENTS On August 10, 2005, the C.P.C.E.C.A.B.A. passed Resolution C.D. No. 93/05, which adopts Technical Pronouncements 6 to 22 issued by the Argentine Federation of Professional Councils in Economic Sciences (F.A.C.P.C.E.) as Argentine GAAP; said resolutions were amended with the purpose of unifying Argentine GAAP and the interpretation of the accounting and auditing standards 1 to 4. The above-mentioned resolution is effective for fiscal years commenced on and after January 1, 2006. On December 29, 2005, the National Securities Commission (C.N.V.) approved C.P.C.E.C.A.B.A’s C.D. No. 93/05 with certain amendments. These financial statements have been stated in thousands of Argentine Pesos and prepared in accordance with disclosure and valuation accounting standards contained in Technical Pronouncements issued by the Argentine F.A.C.P.C.E., approved by the C.P.C.E.C.A.B.A. and the C.N.V., with the considerations mentioned in Note 2 to the consolidated financial statements in relation to the criteria for the valuation of the subsidiaries Banco de Galicia y Buenos Aires S.A. and Sudamericana Holding S.A. The preparation of financial statements at a given date requires the Company’s Management to make estimates and assessments regarding events and/or situations and/or circumstances that affect or may affect the amounts of assets and liabilities reported and the disclosure of contingent assets and liabilities at that date, as well as the income and expenses recorded for the fiscal year. The Company’s management makes estimates in order to calculate, at any given moment, for example, the depreciation charges, the recoverable value of assets, the income tax charge and provisions for contingencies. Estimates and assessments made at the date these financial statements were prepared may differ from the situations, events and/or circumstances that may finally occur in the future. On March 25, 2003, the National Executive Branch issued Decree No. 664 establishing that financial statements for fiscal years ending as from said date be stated in nominal currency. Consequently, in accordance with Resolution No. 441/03 of the C.N.V., the Company discontinued the restatement of its financial statements as from March 1, 2003. This criterion is not in line with Argentine GAAP, under which financial statements are to be restated until September 30, 2003. Nevertheless, this departure has not produced a significant effect on the financial statements. The index used for restating the items in these financial statements was the domestic wholesale price index published by the National Statistics and Census Institute (I.N.D.E.C.). Certain figures in the financial statements for the year ended December 31, 2010 have been reclassified for purposes of their presentation in comparative format with those for this fiscal year. The most relevant accounting policies used in preparing the Financial Statements are listed below: a. Assets and Liabilities in Domestic Currency Monetary assets and liabilities which include, where applicable, the interests accrued at year-end, are stated in year-end currency and therefore require no adjustment whatsoever. b. Assets and Liabilities in Foreign Currency (U.S. dollars and Euros) Foreign currency assets and liabilities (in US dollars and Euros) have been stated at Banco de la Nación Argentina’s buying and selling exchange rates, respectively, in force at the close of operations on the last working day of each fiscal year. Interests receivable or payable have been accrued, where applicable. c. Investments c.1. Current Time and special current account deposits have been valued at their face value, plus accrued interests at fiscal year-end. Argentine mutual fund units have been valued at fiscal year-end closing price. 50 Grupo Financiero Galicia S.A. “Corporation which has not Adhered to the Optional System for the Mandatory Acquisition of Shares in a Public Offering" Notes to the Financial Statements (continued) (Figures Stated in Thousands of Pesos ($) and U.S. Dollars (US$)) NOTE 1:Continued c.2. Non-Current The equity investment in Banco de Galicia y Buenos Aires S.A. has been recognized at its equity method as of December 31, 2011 and December 31, 2010, which arises from financial statements prepared in accordance with Argentine Banking GAAP, which differ in the aspects mentioned in Note 2.c. to the consolidated financial statements from Argentine GAAP. The equity investments in Net Investment S.A., Galicia Warrants S.A., Galval Agente de Valores S.A., GV Mandataria de Valores S.A., Sudamericana Holding S.A. and Compañía Financiera Argentina S.A. are recognized using the equity method as of December 31, 2011. The consolidated financial statements of Sudamericana Holding S.A. have been prepared pursuant to the regulations of the Argentine Superintendency of Insurance (S.S.N. as per its initials in Spanish), which differ from Argentine GAAP in the aspects mentioned in Note 2.b. to the consolidated financial statements. Nevertheless, this departure has not produced a significant effect on the financial statements of Grupo Financiero Galicia S.A. Galval Agente de Valores S.A.’s financial statements were originally issued in foreign currency and later converted into Pesos as detailed below: - Assets and liabilities were converted at the buying exchange rate established by Banco de la Nación Argentina in force at the closing of operations on the last working day of the fiscal year. - Capital and capital contributions have been computed for the amounts actually disbursed. - Accumulated earnings were determined as the difference between assets, liabilities, capital and capital contributions. - Results for the fiscal year were determined as the difference between the opening balance and closing balance of accumulated earnings. - Items in the income statement were converted into Pesos applying the monthly average exchange rates. d. Goodwill Goodwill resulting from the acquisition of shares in other companies, which is recorded under “Investments”, has been valued at its acquisition cost, net of the corresponding accumulated depreciation, calculated proportionally over the estimated useful life. Amortization is assessed on a straight-line basis in equal monthly installments, being the amortization term of 120 months. See Schedule B. The updated residual value of the assets does not exceed their estimated recoverable value at fiscal year-end. e. Fixed Assets Fixed assets have been valued at their acquisition cost, restated at constant currency as mentioned in this Note, net of the corresponding accumulated depreciation. Depreciation charges are calculated following the straight-line method, at rates determined based on the useful life assigned to the assets, which is 60 months for hardware and software, furniture and fixtures and 600 months for real estate property. See Schedule A. The updated residual value of the assets, taken as a whole, does not exceed their combined market value at fiscal year-end. 51 Grupo Financiero Galicia S.A. “Corporation which has not Adhered to the Optional System for the Mandatory Acquisition of Shares in a Public Offering" Notes to the Financial Statements (continued) (Figures Stated in Thousands of Pesos ($) and U.S. Dollars (US$)) NOTE 1:Continued The updated residual value of the assets does not exceed their estimated recoverable value at fiscal year-end. e. Fixed Assets Fixed assets have been valued at their acquisition cost, restated at constant currency as mentioned in this Note, net of the corresponding accumulated depreciation. Depreciation charges are calculated following the straight-line method, at rates determined based on the useful life assigned to the assets, which is 60 months for hardware and software, furniture and fixtures and 600 months for real estate property. See Schedule A. The updated residual value of the assets, taken as a whole, does not exceed their combined market value at fiscal year-end. f. Financial Debt Financial debt has been valued pursuant to the amount of money received, net of transaction costs, plus financial interests accrued based on the internal rate of return estimated at the initial recording time. Financial debts in foreign currency have been valued at the selling exchange rate quoted by Banco de la Nación Argentina as of the fiscal year-end. g. Income Tax and Minimum Presumed Income Tax The Company has recognized the income tax charge according to the deferred tax method, thus recognizing the temporary differences between measurements of accounting and tax assets and liabilities, at the rate in force (See Note 13 to the financial statements). Due to the unlikelihood that future taxable income may be enough to absorb tax losses, the Company has established an allowance for impairment of value with regard to such income and has not recorded tax losses. See Schedule E. The Company determines the minimum presumed income tax at the statutory rate of 1% of the computable assets at fiscal year-end. This tax is supplementary to the income tax. The Company’s tax liability for each fiscal year shall be determined by the higher of the two taxes. However, if the minimum presumed income tax were to exceed income tax in a given fiscal year, such excess may be computed as a payment on account of the income tax that could be generated in any of the next ten fiscal years. The Company has set up a provision for the minimum presumed income tax credit accrued during this fiscal year and the previous fiscal year, for $ 1,064 and $ 936, respectively, since its recovery is not likely at the issuance date of these financial statements. See Schedule E. h. Derivative Instruments As of December 31, 2011 and December 31, 2010, derivative instruments have been valued at their estimated current value at those dates. Differences originated as a consequence of the measurement criterion mentioned in the previous paragraph have been recognized in results for the fiscal year. 52 Grupo Financiero Galicia S.A. “Corporation which has not Adhered to the Optional System for the Mandatory Acquisition of Shares in a Public Offering" Notes to the Financial Statements (continued) (Figures Stated in Thousands of Pesos ($) and U.S. Dollars (US$)) NOTE 1:Continued i. Shareholders’ Equity i.1. Activity in the Shareholders’ Equity accounts has been restated as mentioned in paragraphs four and five of this Note. The "Subscribed and Paid-in Capital" account has been stated at its face value and at the value of the contributions in the currency value of the fiscal year in which those contributions were actually made. The adjustment stemming from the restatement of that account in constant currency has been allocated to the “Principal Adjustment” account. i.2. Income and Expense Accounts The results for each fiscal year are presented in the period in which they accrue. j. Statement of Cash Flows “Cash and Due from Banks” and investments and credit held with the purpose of complying with the short-term commitments undertook, with a high level of liquidity, easily converted into known amounts of cash, subject to insignificant risks of changes in value and with a maturity less than three months from the date of the acquisition thereof, are considered to be cash and cash equivalents. The breakdown is as follows: Cash and Due from Banks (Note 2) Investments (Schedule D) Total NOTE 2:CASH AND DUE FROM BANKS The breakdown of this caption was the following: Cash 11 11 Cash in Custody in Other Banks (Schedule G) Due from Banks – Current Accounts (Note 11) Total NOTE 3:OTHER RECEIVABLES The breakdown of this caption was the following: Current Tax Credit - Recoverable Expenses - Promissory Notes Receivable (Note 11 and Schedule G) Prepaid Expenses 8 6 Others - Total Non-Current Tax Credit – Income Tax (Note 13 and Schedule E) - Promissory Notes Receivable (Note 11 and Schedule G) Sundry Debtors 1 1 Prepaid Expenses - 5 Total NOTE 4:FINANCIAL DEBT The breakdown of this caption was the following: 53 Grupo Financiero Galicia S.A. “Corporation which has not Adhered to the Optional System for the Mandatory Acquisition of Shares in a Public Offering" Notes to the Financial Statements (continued) (Figures Stated in Thousands of Pesos ($) and U.S. Dollars (US$)) Current Cash Advances in Current Accounts - Negotiable Obligations (Note 16 and Schedule G) Total Non-Current Negotiable Obligations (Note 16 and Schedule G) Total NOTE 5:SALARIES AND SOCIAL SECURITY CONTRIBUTIONS The breakdown of this caption was the following: Current Argentine Integrated Social Security System Provision for Bonuses Provision for Retirement Insurance Provision for Directors’ and Syndics' Fees Others 12 16 Total NOTE 6:TAX LIABILITIES The breakdown of this caption was the following: Current Income Tax – Withholdings to Be Deposited 91 Value Added Tax Payable - Provision for Minimum Presumed Income Tax - Provision for Turnover Tax (Net) - 50 Provision for Tax on Personal Assets – Substitute Taxpayer Total NOTE 7:OTHER LIABILITIES The breakdown of this caption was the following: Current Sundry Creditors 5 86 Provision for Expenses (Note 11 and Schedule G) Balance of Futures Contracts to be Settled (Note 15) Directors’ Qualification Bonds 3 3 Total Non-Current Directors’ Qualification Bonds 6 6 Total 6 6 NOTE 8:CAPITAL STATUS As of December 31, 2011, capital status was as follows: Capital Stock Issued, Subscribed, Paid-in and Recorded Face Value Restated at Constant Currency Balances as of 12.31.09 54 Grupo Financiero Galicia S.A. “Corporation which has not Adhered to the Optional System for the Mandatory Acquisition of Shares in a Public Offering" Notes to the Financial Statements (continued) (Figures Stated in Thousands of Pesos ($) and U.S. Dollars (US$)) Balances as of 12.31.10 Balances as of 12.31.11 NOTE 9:ESTIMATED COLLECTION OR PAYMENT TERMS OF RECEIVABLES, INVESTMENTS, AND DEBTS As of December 31, 2011, the breakdown of receivables, investments, and debts according to their estimated collection or payment term was the following: Investments Other Receivables Financial Debt Salaries and Social Security Contributions Tax Liabilities Other Liabilities 1st Quarter (*) - 2nd Quarter (*) - 3rd Quarter (*) - 4th Quarter (*) - After One Year (*) - - - 6 Subtotal Falling Due No Set Due Date 1 - Past Due - Total Non-interest Bearing - At Variable Rate - At Fixed Rate - Total (*) From the date of these financial statements. NOTE 10:EQUITY INVESTMENTS IN CONTROLLED COMPANIES The breakdown of equity investments was the following: As of December 31, 2011 Issuing Company Shares Percentage Held in Class Number Total Capital Possible Votes Banco de Galicia y Buenos Aires S.A. Ord. Class “A” Ord. Class “B” Total Net Investment S.A. Ordinary Sudamericana Holding S.A. Ordinary Galicia Warrants S.A. Ordinary GV Mandataria de Valores S.A. Ordinary Galval Agente de Valores S.A. Ordinary Compañía Financiera Argentina S.A. Ordinary 55 Grupo Financiero Galicia S.A. “Corporation which has not Adhered to the Optional System for the Mandatory Acquisition of Shares in a Public Offering" Notes to the Financial Statements (continued) (Figures Stated in Thousands of Pesos ($) and U.S. Dollars (US$)) NOTE 10:Continued As of December 31, 2010 Issuing Company Shares Percentage Held in Class Number Total Capital Possible Votes Banco de Galicia y Buenos Aires S.A. Ord. Class “A” Ord. Class “B” Total Net Investment S.A. Ordinary Sudamericana Holding S.A. Ordinary Galicia Warrants S.A. Ordinary GV Mandataria de Valores S.A. Ordinary Galval Agente de Valores S.A. Ordinary The financial condition and results of controlled companies were the following: As of December 31, 2011 Assets Liabilities Shareholders’ Equity Net Income Banco de Galicia y Buenos Aires S.A. Net Investment S.A. 14 Galicia Warrants S.A. Galval Agente de Valores S.A. GV Mandataria de Valores S.A. Sudamericana Holding S.A. Compañía Financiera Argentina S.A. As of December31, 2010 Assets Liabilities Shareholders’ Equity Net Income Banco de Galicia y Buenos Aires S.A. Net Investment S.A. 24 Galicia Warrants S.A. Galval Agente de Valores S.A. GV Mandataria de Valores S.A. Sudamericana Holding S.A. NOTE 11:SECTION 33 OF LAW 19550 - CORPORATIONS LAW The financial statements include the following significant balances corresponding to transactions with its controlled companies and its subsidiaries: Banco de Galicia y Buenos Aires S.A. Assets Cash and Due from Banks – Current Accounts (Note 2) Investments – Special Current Accounts (Schedule D) 1 Other Receivables – Promissory Notes Receivable (Note 3 and Schedule G) Total Liabilities Other Liabilities – Provision for Expenses (Note 7) Total 56 Grupo Financiero Galicia S.A. “Corporation which has not Adhered to the Optional System for the Mandatory Acquisition of Shares in a Public Offering" Notes to the Financial Statements (continued) (Figures Stated in Thousands of Pesos ($) and U.S. Dollars (US$)) NOTE 11:Continued Banco de Galicia y Buenos Aires S.A. (continued) Income Financial Income – Interests on Time Deposits Financial Income – Interests on Promissory Notes Receivable Other Income – Fixed Assets under Lease - Total Expenses Administrative Expenses (Schedule H) Trademark Leasing Bank Expenses 7 9 General Expenses Expenses Corresponding to the Issuance of the Global Program for the Issuance of Negotiable Obligations - 52 Total Galval Agente de Valores S.A. Liabilities Other Liabilities – Provision for Expenses (Note 7 and Schedule G) 17 22 Total 17 22 Expenses Administrative Expenses (Schedule H) General Expenses 70 Total 70 Galicia Seguros S.A. Income Other Income – Fixed Assets under Lease - Other Income – Sale of Fixed Assets - Total - NOTE 12:RESTRICTIONS IMPOSED ON THE DISTRIBUTION OF PROFITS Pursuant to Section 70 of the Corporations Law, the Corporate Bylaws and Resolution No. 368/01 of the C.N.V., 5% of the net income for the year should be transferred to the Legal Reserve until 20% of the capital stock is reached. 57 Grupo Financiero Galicia S.A. “Corporation which has not Adhered to the Optional System for the Mandatory Acquisition of Shares in a Public Offering" Notes to the Financial Statements (continued) (Figures Stated in Thousands of Pesos ($) and U.S. Dollars (US$)) NOTE 13:INCOME TAX The following tables show the changes and breakdown of deferred tax assets and liabilities: Assets Other Receivables Other Liabilities Total Balances as of 12.31.09 - Charge to Income - Balances as of 12.31.10 - Charge to Income Others - 13 13 Balances as of 12.31.11 - - - Liabilities Fixed Assets Financial Debt Total Balances as of 12.31.09 6 Charge to Income 1 Balances as of 12.31.10 7 Charge to Income Others - Balances as of 12.31.11 - - - As the above-mentioned information shows, as of December 31, 2010 the Company’s deferred tax assets amounted to $ 1,034. Based on the Company’s estimates, as of December 31, 2011 an allowance for $ 1,134 has been allocated for the deferred tax assets recorded. See Schedule E. Tax losses recorded by the Company, pending being used, amount to approximately $ 47,085, pursuant to the following breakdown: Issuance Year Amount Year Due Deferred Tax Assets The deferred tax originated from such tax losses has been fully provisioned, since it is supposed that the recovery thereof is not likely at the issuance date of these financial statements. See Schedule E. The classification of assets and liabilities by net deferred tax recorded in accordance with its expected reversion term is shown in Note 9. The following table shows the reconciliation of income tax charged to results to that which would result from applying the tax rate in force to the accounting income before tax: Income Before Income Tax Income Tax Rate in Force 35% 35% Result for the Fiscal Year at the Tax Rate Permanent Differences at the Tax Rate Increase in Income Tax - Expenses not Included in Tax Return - Other Causes Decrease in Income Tax - Results on Investments in Related Institutions - Other Causes - Allowance for Impairment of Value (Schedule E) Total Income Tax Charge Recorded – Loss 29 58 Grupo Financiero Galicia S.A. “Corporation which has not Adhered to the Optional System for the Mandatory Acquisition of Shares in a Public Offering" Notes to the Financial Statements (continued) (Figures Stated in Thousands of Pesos ($) and U.S. Dollars (US$)) NOTE 13:Continued The following table shows the reconciliation of tax charged to results to tax determined for the fiscal year for tax purposes: Total Income Tax Charge Recorded – Loss 29 Temporary Differences - Variation in Assets due to Deferred Tax - Variation in Liabilities due to Deferred Tax Total Tax Determined for Tax Purposes - - NOTE 14:EARNINGS PER SHARE Below is a breakdown of the earnings per share as of December 31, 2011 and 2010: Income for the Fiscal Year Outstanding Ordinary Shares Weighted Average Diluted Ordinary Shares Weighted Average Earnings per Ordinary Share - Basic - Diluted NOTE 15:DERIVATIVE INSTRUMENTS The Company enters into forward foreign currency hedge contracts with the purpose of covering the risk associated with the exchange rate exposure of financial debts in U.S. dollars. The Company’s purpose when entering into these contracts is to reduce its exposure to U.S. dollar fluctuations and denominate its future commitments in Pesos. On May 31, 2010, the contract entered into in fiscal year 2009 was settled, recording a $ 10,329 loss, which was charged to Income for the fiscal year. The contracts entered into in fiscal year 2010 were settled, recording an $ 8,493 loss, of which $ 663 correspond to this fiscal year. During this fiscal year, new agreements were entered into and settled, recording a $ 39 loss. As of December 31, 2011, the following contracts are outstanding: Reference Foreign Currency Amount in the Reference Foreign Currency (In Thousands) Forward Exchange Rate ($ for US$) Exchange Rate for Settlement Settlement Date US$ B.C.R.A. 02/29/2012 US$ B.C.R.A. 03/30/2012 (1) U.S. dollars. (2) The hedge contract sets forth that if during the currency thereof the exchange rate is lower than or equal to $ 3.80 (three Pesos and eighty cents), the Company shall have to furnish a security in favor of the contracting party for an amount equivalent to the difference between the reference exchange rate of $ 4.0315 (figures stated in Pesos) and the exchange rate in force at the time such security is furnished, for the amount of the contract. (3) The hedge contract sets forth that if during the currency thereof the exchange rate is lower than or equal to $ 3.80 (three Pesos and eighty cents), the Company shall have to furnish a security in favor of the contracting party for an amount equivalent to the difference between the reference exchange rate of $ 4.052 (figures stated in Pesos) and the exchange rate in force at the time such security is furnished, for the amount of the contract. (4) Reference exchange rate set by the Argentine Central Bank. (Communiqué “A” 3500). NOTE 15:Continued Settlement of this transaction at the settlement date shall be carried without the physical delivery of the currency. That is to say, it shall be by compensation or difference between the spot exchange rate for settlement and the forward exchange rate. 59 Grupo Financiero Galicia S.A. “Corporation which has not Adhered to the Optional System for the Mandatory Acquisition of Shares in a Public Offering" Notes to the Financial Statements (continued) (Figures Stated in Thousands of Pesos ($) and U.S. Dollars (US$)) The Company has not entered into contracts regarding derivatives for speculative purposes. NOTE 16:GLOBAL PROGRAM FOR THE ISSUANCE OF NEGOTIABLE OBLIGATIONS On March 9, 2009, the General Ordinary Shareholders’ Meeting approved the creation of a Global Program for the Issuance of simple Negotiable Obligations, not convertible into shares. Such Negotiable Obligations may be short-, mid- and/or long-term, secured or unsecured, peso-denominated, dollar-denominated or else may be in any other currency, subject to the compliance with all the legal or regulatory requirements applicable to the issuance in such currency or currency unit, adjustable or non-adjustable, and for a maximum outstanding face value of up to US$ 60,000 (sixty million U.S. dollars) or the equivalent thereof in another currency. The maximum term of the program shall be five years as of the date the program is authorized by the C.N.V., or for any longer term authorized pursuant to regulations in force. Apart from that, the Negotiable Obligations may be issued pursuant to the laws and jurisdiction of Argentina and/or any other foreign country, in several classes and/or series during the period the Program is outstanding, with the possibility to re-issue the amortized classes and/or series without exceeding the Program’s total amount, and with the possibility that the maturity dates of the different classes and/or series issued occur after the Program’s expiration date, with amortization terms not to be lower than the minimum term or higher than the maximum term permitted by the regulations set forth by the National Securities Commission, among other characteristics thereof. By means of resolution No. 16113 dated April 29, 2009, the C.N.V. decided to authorize, with certain conditions, the creation of the Global Program. On May 8, 2009, together with the release of such conditions, the National Securities Commission approved the Price Supplement of the Negotiable Obligations Class I, Series I and II, for a F.V. of US$ 45,000. On June 4, 2009, Series I and II corresponding to Negotiable Obligations Class I were issued. On May 30, 2010, Series I corresponding to Negotiable Obligations Class I for a face value of US$ 34,404 was repaid. On May 25, 2011, Series II corresponding to Negotiable Obligations Class I was repaid, the main characteristics of which are described as follows: Series No. F.V. Amount in US$ Issuance Price (In Thousands of US$) Term (In Days) Maturity Date Interest Rate Book Value $ II Annual nominal at 12.5% - On May 7, 2010, the C.N.V. authorized, within the Global Program outstanding, the issuance of Negotiable Obligations Class II, Series I, II and III, for US$ 45,000. On June 8, 2010, Series II and III corresponding to Negotiable Obligations Class II were issued, the main characteristics of which are described as follows: 60 Grupo Financiero Galicia S.A. “Corporation which has not Adhered to the Optional System for the Mandatory Acquisition of Shares in a Public Offering" Notes to the Financial Statements (continued) (Figures Stated in Thousands of Pesos ($) and U.S. Dollars (US$)) NOTE 16:Continued Series No. F.V. Amount in US$ Issuance Price (In Thousands of US$) Term (In Days) Maturity Date Interest Rate Book Value $ II 8% III 9% The Shareholders’ Meeting held on April 14, 2010 approved an increase of US$ 40,000 in the amount of the Global Program for the Issuance of Negotiable Obligations. Therefore, the maximum amount of the Program, which nowadays is of up to US$ 60,000 or its equivalent in any other currency, shall be of up to US$ 100,000 or its equivalent in any other currency. NOTE 17: ADOPTION OF THE INTERNATIONAL FINANCIAL REPORTING STANDARDS BY THE NATIONAL SECURITIES COMMISSION The National Securities Commission (C.N.V.) has established the application of Technical Pronouncement No. 26 of the Argentine Federation of Professional Councils in Economic Sciences, which adopts the International Financial Reporting Standards issued by the I.A.S.B. (International Accounting Standards Board) for certain entities included within the public offering system regulated by Law 17811, whether because of their capital or their negotiable obligations, or because they have requested to be included in such system, for financial statements corresponding to fiscal years started as from January 1, 2012. It is worth noting that Technical Pronouncement No. 26 waives the compulsory application of the International Financial Reporting Standards to companies regarding which, even if they have negotiable securities within the public offering system, whether because of their capital or else their negotiable obligations, the C.N.V. holds the position to accept accounting criteria set forth by other regulatory or control bodies, such as companies included in the Financial Institutions Law and insurance companies. In line with the aforementioned, on April 28, 2010, the Company’s Board of Directors approved the specific implementation plan, which excluded Banco de Galicia y Buenos Aires S.A. and the insurance companies. Later, on November 24, 2011, the C.N.V. issued General Resolution No. 595 through which companies that invest in banks and insurance companies are exempted from the mandatory adoption of the I.F.R.S. Therefore, due to the fact that Banco de Galicia y Buenos Aires S.A. is the Company’s main equity investment, a financial institution subject to the Argentine Central Bank regulations, the Company will continue following the valuation and disclosure criteria applied by Banco de Galicia y Buenos Aires S.A. for the presentation of the consolidated financial statements. Therefore, on January 24, 2012, the Company’s Board of Directors decided to suspend the application of the implementation plan submitted in due time. Note 2.d. to the consolidated financial statements includes the steps taken by subsidiaries that were forced to adopt the abovementioned change in regulations. NOTE 18:SUBSEQUENT EVENTS On January 4, 2012, Grupo Financiero Galicia S.A. purchased 500,000 shares of Banco de Galicia y Buenos Aires S.A. Therefore, Grupo Financiero Galicia S.A.’s total interest in Banco de Galicia y Buenos Aires S.A.’s capital stock is 94.929658% at the date of these financial statements. 61 Grupo Financiero Galicia S.A. “Corporation which has not Adhered to the Optional System for the Mandatory Acquisition of Shares in a Public Offering" Fixed Assets and Investments in Assets of a Similar Nature Balance Sheet as of December 31, 2011 and December 31, 2010 (Figures Stated in Thousands of Pesos) Schedule A Main Account At Beginning of Year Increases Decreases Balance at Fiscal Year End Depreciations Net Book Value Net Book Value for Previous Fiscal Year Accumulated at Beginning of Year Decreases Annual Rate % Amount for the Fiscal Year Accumulated at the Close of Year Real Estate - - - 2 17 Furniture and Facilities - - - 20 2 1 3 Machines and Equipment - - 20 52 Vehicles - 15 - 20 45 60 Hardware 5 - - 20 13 28 36 Totals as of 12.31.11 - - - Totals as of 12.31.10 - Grupo Financiero Galicia S.A. “Corporation which has not Adhered to the Optional System for the Mandatory Acquisition of Shares in a Public Offering" Goodwill Balance Sheet as of December 31, 2011 and December 31, 2010 (Figures Stated in Thousands of Pesos) Schedule B Main Account At Beginning of Year Increases Decreases Balance at Fiscal Year End Depreciations Net Book Value Net Book Value for Previous Fiscal Year Accumulated at Beginning of Year Decreases Annual Rate % Amount for the Fiscal Year Accumulated at the Close of Year Goodwill (Schedule C) - - - 10 Totals as of 12.31.11 - Totals as of 12.31.10 - - - Grupo Financiero Galicia S.A. “Corporation which has not Adhered to the Optional System for the Mandatory Acquisition of Shares in a Public Offering" Investments in Shares and other Negotiable Securities Equity Investments Balance Sheet as of December 31, 2011 and December 31, 2010 (Figures Stated in Thousands of Pesos) Schedule C Issuance and Characteristics of the Securities Class Face Value Number Market Cost Market Price Equity Method Value Recorded Value as of 12.31.11 Recorded Value as of 12.31.10 Non-current Investments Corporations. Section33 of Law No.19550: Companies subject to Direct and Indirect Control (Note 10 and Schedule G): Banco de Galicia y Buenos Aires S.A. Ord. Class “A” Ord. Class “B” Goodwill (Schedule B) - - Galicia Warrants S.A. Ordinary - Galval Agente de Valores S.A. Ordinary - Net Investment S.A. Ordinary - Sudamericana Holding S.A. Ordinary - GV Mandataria de Valores S.A. Ordinary 11 - Compañía Financiera Argentina S.A. Ordinary - - Total Grupo Financiero Galicia S.A. “Corporation which has not Adhered to the Optional System for the Mandatory Acquisition of Shares in a Public Offering" Investments in Shares and other Negotiable Securities Equity Investments (continued) Balance Sheet as of December 31, 2011 and December 31, 2010 (Figures Stated in Thousands of Pesos) Schedule C (continued) Issuance and Characteristics of the Securities INFORMATION ON THE ISSUING COMPANIES Latest Financial Statements (Note 10) Principal Line of Business Date Capital Stock Net Income Shareholders’ Equity Percentage of Equity Held in the Capital Stock Non-current Investments Corporations. Section33 of Law No.19550: Companies subject to Direct and Indirect Control: Banco de Galicia y Buenos Aires S.A. Financial Activities Galicia Warrants S.A. Issuance of Deposit Certificates and Warrants Galval Agente de Valores S.A. Custody of Securities Net Investment S.A. Information Technology 12 Sudamericana Holding S.A. Financial and Investment Activities GV Mandataria de Valores S.A. Agent 12 Compañía Financiera Argentina S.A. Financial Activities (1) Equivalent to 49,870,052 thousand Uruguayan Pesos. (2) For the six-month period ended 12.31.11. Grupo Financiero Galicia S.A. “Corporation which has not Adhered to the Optional System for the Mandatory Acquisition of Shares in a Public Offering" Other Investments Balance Sheet as of December 31, 2011 and December 31, 2010 (Figures Stated in Thousands of Pesos) Schedule D Main Account and Characteristics Recorded Value as of 12.31.11 Recorded Value as of 12.31.10 Current Investments (*) Deposits in Special Current Accounts (Note 11 and Schedule G) Mutual Funds Time Deposits - Total (*) Include accrued interests, if applicable. Grupo Financiero Galicia S.A. “Corporation which has not Adhered to the Optional System for the Mandatory Acquisition of Shares in a Public Offering" Allowances Balance Sheet as of December 31, 2011 and December 31, 2010 (Figures Stated in Thousands of Pesos) Schedule E Captions Balances at Beginning of Fiscal Year Increases Decreases Balances at Fiscal-year End Balances at the Close of the Previous Fiscal Year Deducted from Assets - Impairment of Value of Tax Losses - Impairment of Value of Minimum Presumed Income Tax Receivables - Total as of 12.31.11 - Total as of 12.31.10 - - Grupo Financiero Galicia S.A. “Corporation which has not Adhered to the Optional System for the Mandatory Acquisition of Shares in a Public Offering" Foreign Currency Assets and Liabilities Balance Sheet as of December 31, 2011 and December 31, 2010 (Figures Stated in Thousands of Pesos ($), Thousands of U.S. dollars (US$) and/or Euros (€)) Schedule G Captions Amount and Type of Foreign Currency Exchange Rate Amount in Argentine Pesos as of 12.31.11 Amount and Type of Foreign Currency Amount in Argentine Pesos ($) as of 12.31.10 Assets Current Assets Cash and Due from Banks - Cash in Custody in Other Banks US$ US$ Investments - Deposits in Special Current Accounts US$ US$ Other Receivables - Promissory Notes Receivable US$ US$ Total Current Assets Non-current Assets Other Receivables - Promissory Notes Receivable US$ US$ Investments - Equity Investments US$ US$ Total Non-current Assets Total Assets Liabilities Current Liabilities Financial Debt - Negotiable Obligations US$ US$ Other Liabilities - Provision for Expenses US$ US$ - Provision for Expenses € 3 € 3 Total Current Liabilities Non-current Liabilities Financial Debt - Negotiable Obligations US$ US$ Total Non-current Liabilities Total Liabilities Memorandum Accounts - Forward Purchase of Foreign Currency US$ US$ Grupo Financiero Galicia S.A. “Corporation which has not Adhered to the Optional System for the Mandatory Acquisition of Shares in a Public Offering" Information Required by Section 64, Subsection b) of Law No. 19550 For the fiscal year ended December 31, 2011, presented in comparative format with the previous fiscal year. (Figures Stated in Thousands of Pesos) Schedule H Captions Total as of Administrative Expenses Total as of Salaries and Social Security Contributions Bonuses Entertainment, Transportation, and Per Diem 31 Services to the Staff 68 68 30 Training Expenses 77 77 83 Retirement Insurance Directors’ and Syndics' Fees Fees for Services Taxes Security Services 9 9 5 Insurance Leases 3 3 3 Stationery and Office Supplies 68 68 55 Electricity and Communications Maintenance Expenses 30 30 Depreciation of Fixed Assets Bank Charges (*) 23 23 21 Condominium Expenses 50 50 General Expenses (*) Vehicle Expenses 73 73 76 Trademark Leasing (*) 72 72 67 Expenses Corresponding to the “Global Program for the Issuance of Negotiable Obligations” (*) Totals (*) Balances net of eliminations corresponding to transactions conducted with companies included in section 33 of Law No. 19550. See Note 11 to the financial statements. Grupo Financiero Galicia S.A. “Corporation which has not Adhered to the Optional System for the Mandatory Acquisition of Shares in a Public Offering" Additional Information to the Notes to the Financial Statements For the fiscal year commenced January 1, 2011 and ended December 31, 2011, presented in comparative format. (Figures Stated in Thousands of Pesos) NOTE 1: SIGNIFICANT SPECIFIC LEGAL SYSTEMS ENTAILING CONTINGENT EXPIRATION OR RESURGENCE OF BENEFITS ENVISAGED BY THOSE REGULATIONS None. NOTE 2: SIGNIFICANT CHANGES IN THE COMPANY ACTIVITIES OR OTHER SIMILAR CIRCUMSTANCES THAT OCCURRED DURING THE FISCAL YEARS COVERED BY THE FINANCIAL STATEMENTS WHICH MAY HAVE AN EFFECT ON THEIR COMPARISON WITH THOSE PRESENTED IN PREVIOUS FISCAL YEARS, OR THOSE THAT SHALL BE PRESENTED IN FUTURE FISCAL YEARS. None. NOTE 3: CLASSIFICATION OF RECEIVABLES AND DEBT BALANCES a) Receivables: See Note 9 to the financial statements. b) Debts: See Note 9 to the financial statements. NOTE4: CLASSIFICATION OF RECEIVABLES AND DEBTS ACCORDING TO THEIR FINANCIAL EFFECTS a) Receivables: See Notes 1.a., 1.b. and 9 and Schedule G to the financial statements. b) Debts: See Notes 1.a., 1.b. and 9 and Schedule G to the financial statements. NOTE 5: BREAKDOWN OF PERCENTAGE OF EQUITY INVESTMENTS – SECTION 33 OF LAW 19550 See Note 10 and Schedule C to the financial statements. NOTE6: RECEIVABLES FROM OR LOANS GRANTED TO DIRECTORS OR SYNDICS OR THEIR RELATIVES UP TO THE SECOND DEGREE INCLUSIVE As of December 31, 2011 and December 31, 2010 there were no receivables from or loans granted to directors or syndics or their relatives up to the second degree inclusive. NOTE 7: PHYSICAL INVENTORY OF INVENTORIES As of December 31, 2011 and December 31, 2010, the Company did not have any inventories. NOTE 8: CURRENT VALUES See Notes 1.c. and 1.d. to the financial statements. NOTE 9: FIXED ASSETS See Schedule A to the financial statements. a) Fixed assets that have been technically appraised: As of December 31, 2011 and December 31, 2010, the Company did not have any fixed assets that have been technically appraised. b) Fixed assets not used because they are obsolete: As of December 31, 2011 and December 31, 2010, the Company did not have any obsolete fixed assets which have a book value. NOTE 10: EQUITY INVESTMENTS The Company is engaged in financial and investment activities, so the restrictions of Section 31 of Law No. 19550 do not apply to its equity investments in other companies. Grupo Financiero Galicia S.A. “Corporation which has not Adhered to the Optional System for the Mandatory Acquisition of Shares in a Public Offering" Additional Information to the Notes to the Financial Statements (continued) (Figures Stated in Thousands of Pesos) NOTE 11:RECOVERABLE VALUES As of December 31, 2011 and December 31, 2010, the criterion followed by the Company for determining the recoverable value of its fixed assets consisted in using their economic utilization value, based on the possibility of absorbing future depreciation charges with the profits reported by it. NOTE 12:INSURANCE As of December 31, 2011 and December 31, 2010, the breakdown of insurance policies taken out by the Company for its fixed assets was as follows: Insured Assets Risks Covered Insured Amount Book Value as of 12.31.11 Book Value as of 12.31.10 Building, Electronic Equipment and/or Office Assets. Fire, Thunderbolt, Explosion and/or Theft. Vehicles Theft, Robbery, Fire or Total Loss NOTE 13:POSITIVE AND NEGATIVE CONTINGENCIES a) Elements used for the calculation of provisions, the total or partial balances of which exceed two percent of Shareholders’ Equity None. b) Contingencies which, at the date of the financial statements, are not of remote occurrence, the effects of which have not been given accounting recognition: As of December 31, 2011 and December 31, 2010, there were no contingencies which are not of remote occurrence and the effects of which have not been given accounting recognition. NOTE 14:IRREVOCABLE ADVANCES TOWARDS FUTURE SHARE SUBSCRIPTIONS a) Status of capitalization arrangements: As of December 31, 2011 and December 31, 2010, there were no irrevocable contributions towards future share subscriptions. b) Cumulative unpaid dividends on preferred shares: As of December 31, 2011 and December 31, 2010, there were no cumulative unpaid dividends on preferred shares. NOTE 15:RESTRICTIONS ON THE DISTRIBUTION OF RETAINED EARNINGS See Note 12 to the financial statements. Grupo Financiero Galicia S.A. “Corporation which has not Adhered to the Optional System for the Mandatory Acquisition of Shares in a Public Offering" Supplementary and Explanatory Statement by the Board of Directors For the fiscal year commenced January 1, 2011 and ended December 31, 2011, presented in comparative format. (Figures Stated in Thousands of Pesos) Pursuant to the provisions of the standards regarding accounting documentation of the Córdoba Stock Exchange Regulations, the Board of Directors hereby submits the following supplementary and explanatory information. A. Current Assets: a) Receivables: 1) See Note 9 to the financial statements. 2) See Notes 3 and 9 to the financial statements. 3) As of December 31, 2011 and December 31, 2010, the Company had not set up any allowances or provisions. b) Inventories: As of December 31, 2011 and December 31, 2010, the Company did not have any inventories. B. Non-Current Assets: a) Receivables: See Schedule E. b) Inventories: As of December 31, 2011 and December 31, 2010, the Company did not have any inventories. c) Investments: See Note 10 and Schedule C to the financial statements. d) Fixed Assets: 1) As of December 31, 2011 and December 31, 2010, the Company did not have any fixed assets that have been technically appraised. 2) As of December 31, 2011 and December 31, 2010, the Company did not have any obsolete fixed assets which have a book value. e) Intangible Assets: 1) See Note 1.d. and Schedules B and C to the financial statements. 2) As of December 31, 2011 and December 31, 2010, there were no deferred charges. C. Current Liabilities: a) Liabilities: 1) See Note 9 to the financial statements. 2) See Notes 4, 5, 6, 7 and 9 to the financial statements. D. Allowances and Provisions: See Schedule E. E. Foreign Currency Assets and Liabilities: See Note 1.b. and Schedule G to the financial statements. F. Shareholders’ Equity: 1) As of December 31, 2011 and December 31, 2010, the Shareholders’ Equity did not include the "Irrevocable Advances towards Future Share Issues" account. 2) As of December 31, 2011 and December 31, 2010, the Company had not set up any technical appraisal reserve; nor has it reversed any reserve of that kind. Grupo Financiero Galicia S.A. “Corporation which has not Adhered to the Optional System for the Mandatory Acquisition of Shares in a Public Offering" Supplementary and Explanatory Statement by the Board of Directors (continued) (Figures Stated in Thousands of Pesos) G. Miscellaneous: 1) The Company is engaged in financial and investment activities, so the restrictions of Section 31 of Law No. 19550 do not apply to its equity investments in other companies. 2) See Notes 9 and 11 to the financial statements. 3) As of December 31, 2011 and December 31, 2010, there were no receivables from or loans granted to directors or syndics or their relatives up to the second degree inclusive. 4) See Notes 9 and 11 to the financial statements. 5) As of December 31, 2011 and December 31, 2010, the breakdown of insurance policies taken out by the Company for its fixed assets was as follows: Insured Assets Risks Covered Insured Amount Book Value as of 12.31.11 Book Value as of 12.31.10 Building, Electronic Equipment and/or Office Assets. Fire, Thunderbolt, Explosion and/or Theft. Vehicles Theft, Robbery, Fire or Total Loss 6) As of December 31, 2011 and December 31, 2010, there were no contingencies highly likely to occur which have not been given accounting recognition. 7) As of December 31, 2011 and December 31, 2010, the Company did not have any receivables including implicit interests or index adjustments. The Company has complied with the requirements of Section 65 of Law No. 19550 in these financial statements. Autonomous City of Buenos Aires, February 14, 2012. Grupo Financiero Galicia S.A. “Corporation which has not Adhered to the Optional System for the Mandatory Acquisition of Shares in a Public Offering" Informative Review as of December 31, 2011 and 2010 (Figures Stated in Thousands of Pesos ($) and U.S. dollars (US$)) Grupo Financiero Galicia S.A.’s purpose is to strengthen its position as a leading company devoted to providing comprehensive financial services and, at the same time, to continue to strengthen Banco de Galicia y Buenos Aires S.A.’s position as one of the leading companies in Argentina. This strategy shall be carried out by supplementing the operations and business conducted by Banco de Galicia y Buenos Aires S.A. through equity investments in companies and undertakings, either existing or to be created, engaged in financial activities as they are understood in the modern economy. The income for the fiscal year ended December 31, 2011 reported by the Company amounts to $ 1,106,943. This profit has been mainly generated as a consequence of the valuation of equity investments in our subsidiaries. On April 14, 2010, the Ordinary and Extraordinary Shareholders' Meeting of Grupo Financiero Galicia S.A. resolved to distribute the Retained Earnings as of December 31, 2009, through the allocation of $ 11,464 to Legal Reserve and $ 217,811 to Discretionary Reserve. Furthermore, the above-mentioned Shareholders’ Meeting approved an increase of US$ 40,000 in the amount of the Global Program for the Issuance of Negotiable Obligations. Therefore, the maximum amount of the Program, which was of up to US$ 60,000 or its equivalent in any other currency, shall be of up to US$ 100,000 or its equivalent in any other currency. (See Note 16 to the financial statements.) On May 7, 2010, the C.N.V. authorized, within the Global Program outstanding, the issuance of Negotiable Obligations Class II, Series I, II and III, for US$ 45,000. On June 8, 2010, Series II and III corresponding to Class II were issued.(See Note 16 to the financial statements.) On May 7, 2010, the Company entered into a purchase and sale agreement with Galicia Seguros S.A. to sell the functional units property of Grupo Financiero Galicia S.A. located in Maipú 241, Autonomous City of Buenos Aires, for US$ 2,131. On September 23, 2010, the Argentine Superintendence of Insurance authorized the above-mentioned transaction. The corresponding deed of sale was executed on November 3, 2010. On April 27, 2011, the Ordinary Shareholders' Meeting of Grupo Financiero Galicia S.A. resolved to distribute the Retained Earnings as of December 31, 2010, through the allocation of $ 20,445 to Legal Reserve, $ 24,828 to Cash Dividends and $ 363,628 to Discretionary Reserve. On May 3, 2011, in compliance with what was approved by the aforementioned Ordinary Shareholders’ Meeting, the Company’s Board of Directors, decided to put at the disposal of shareholders, from May 16 or at a later date that may be appropriate due to the rules and regulations in force in the jurisdictions where the Company’s shares are listed, the amount of $ 24,828 as cash dividends, corresponding to the fiscal year ended December 31, 2010, amount that represents 2% of the Company’s capital stock. On September 6, 2011, the Company’s Board of Directors decided to purchase 16,726,875 ordinary registered non-endorsable shares, with a face value of $1 per share and entitled to one vote each, representing 3% of the capital stock of Compañía Financiera Argentina S.A., which were offered by Tarjetas Regionales S.A. The remaining 97% is held by Banco de Galicia y Buenos Aires S.A. Grupo Financiero Galicia S.A. “Corporation which has not Adhered to the Optional System for the Mandatory Acquisition of Shares in a Public Offering" Informative Review as of December 31, 2011 and 2010 (Figures Stated in Thousands of Pesos ($) and U.S. dollars (US$)) BALANCE SHEET FIGURES Assets Current Assets Non-current Assets Total Assets Liabilities Current Liabilities Non-current Liabilities 6 Total Liabilities Shareholders’ Equity Total INCOME STATEMENT Ordinary Operating Result Financial Results Other Income and Expenses Net Operating Income Income Tax Net Income RATIOS Liquidity Credit Standing Capital Assets Profitability The individual financial statements have been considered in order to disclose the Balance Sheet figures and net Income Statement figures, as the consolidated financial statements are presented in line with the provisions of Communiqué “A” 3147 from the Argentine Central Bank and supplementary regulations regarding financial reporting requirements for the publication of annual financial statements, and observing the guidelines of Technical Pronouncement No. 8 of the Argentine Federation of Professional Councils in Economic Sciences. Progress Made regarding Compliance with the Plan for the Implementation of the International Financial Reporting Standards (I.F.R.S.) Pursuant to what was determined by the C.N.V. through General Resolution No. 562/09, the Company developed a Plan for the Implementation of the I.F.R.S., which was approved by the Board of Directors at the meeting held on April 28, 2010. Later, on November 24, 2011, the C.N.V. issued General Resolution No. 595 through which companies that invest in banks and insurance companies are exempted from the mandatory adoption of the I.F.R.S. Therefore, due to the fact that Banco de Galicia y Buenos Aires S.A. is the Company’s main equity investment, a financial institution subject to the Argentine Central Bank regulations, the Company will continue following the valuation and disclosure criteria applied by Banco de Galicia y Buenos Aires S.A. for the presentation of the consolidated financial statements. Therefore, on January 24, 2012, the Company’s Board of Directors decided to suspend the application of the implementation plan submitted in due time. (See Note 17 to the financial statements.) Grupo Financiero Galicia S.A. “Corporation which has not Adhered to the Optional System for the Mandatory Acquisition of Shares in a Public Offering" Informative Review as of December 31, 2011 and 2010 (Figures Stated in Thousands of Pesos ($) and U.S. dollars (US$)) Equity Investments in Other Controlled Companies · Banco de Galicia y Buenos Aires S.A. See the Notes to the consolidated financial statements that correspond to Banco de Galicia y Buenos Aires S.A. · Net Investment S.A. During fiscal years 2009 and 2010, the Company entered into agreements for the repayment of irrevocable contributions made by its shareholders, determining that such contributions would be used for the absorption of the losses recorded at the end of each of the aforementioned fiscal years. Taking into consideration the Board of Directors’ search for new business alternatives, in fiscal year 2010 the company subscribed shares belonging to a foreign company that carries out activities related to business development through the Internet. The equity investment held in this company to date represents 0.19% of corporate capital. · Sudamericana Holding S.A. Sudamericana Holding S.A. is a holding company providing life, retirement, property, and casualty insurance and insurance brokerage services. The equity investment held by Grupo Financiero Galicia S.A. in this company is 87.50%. Banco de Galicia y Buenos Aires S.A. has the remaining 12.50%. The insurance business undertaken by the Company is one of the most important aspects of Grupo Financiero Galicia S.A.’s strategy to strengthen its position as a leading financial services provider. Joint production of the insurance companies controlled by Sudamericana Holding S.A. in the life, retirement and property insurance business, during the fiscal year commenced on January 1, 2011 and ended on December 31, 2011, amounted to $ 608,521. As of December 31, 2011, these companies had approximately 5.6 million insured in all their lines of business. From a commercial standpoint, within a more favorable context, the company maintains its purpose of taking advantage of the greater demand for insurance coverage to significantly increase the companies’ sales. As a result of this effort, the premium volume for the fourth quarter of 2011 exceeded that for the same period of the previous year by 45.7%. · Galicia Warrants S.A. Galicia Warrants S.A. was established in 1993 and, since then, has become a leading company. It renders services to the financial sector as an additional credit instrument. It also renders a full spectrum of services related to inventory management to the productive sector. The equity investment held by Grupo Financiero Galicia S.A. in this company is 87.50%, while the remaining 12.50% interest is held by Banco de Galicia y Buenos Aires S.A. The company has its corporate headquarters in Buenos Aires and an office in the city of Tucumán, through which it has developed the warrants issuance market and has incorporated the storage service in different regional economies and geographic areas of the country. Grupo Financiero Galicia S.A. “Corporation which has not Adhered to the Optional System for the Mandatory Acquisition of Shares in a Public Offering" Informative Review as of December 31, 2011 and 2010 (Figures Stated in Thousands of Pesos ($) and U.S. dollars (US$)) For the fiscal year ended December 31, 2011, Galicia Warrants S.A. has recorded income from services for $ 16,985. Net income for the fiscal year was $ 4,556. As of December 31, 2011, deposit certificates and warrants issued amounted to $ 313,306, regarding merchandise under custody located throughout the country. Furthermore, the Company will maintain its management capacity in order to render a better service and respond to the increase in the volume of business it believes the market will demand during the new fiscal year. · Galval Agente de Valores S.A. Galval Agente de Valores S.A. is an indirect user of the Free-trade Zone of Montevideo and provides services as a securities agent in Uruguay. Grupo Financiero Galicia S.A. has a 100% interest in this company. On February 4, 2005, the Uruguayan Central Bank decided to conclusively confirm the registration of the Company with the Registry of the Stock Exchange. As from September, 2005, Galval Agente de Valores S.A. started to operate in a gradual manner and, as of December 31, 2011 it holds customers’ securities in custody for US$ 131,562, of which US$ 10,632 correspond to the holding of securities belonging to Grupo Financiero Galicia S.A. As of December 31, 2011, Galval Agente de Valores S.A. had recorded income for US$ 879, with a recorded net loss of US$ 1,213. Results for fiscal year 2012 are subject to the level of recovery the global economy may experience, and to the impact such recovery may have on the region. It is expected that, if customers were to start looking for investments in the market that were more profitable than conservative positions, this would have a positive impact on the increase in income from fees from securities trading operations. · GV Mandataria de Valores S.A. On July 16, 2008, GV Mandataria de Valores S.A. was registered with the Corporation Control Authority (I.G.J.). The equity investment held by Grupo Financiero Galicia S.A. in this company is 90%, while the remaining 10% interest is held by Galval Agente de Valores S.A. The Company's main purpose is to represent, act as agent and carry out other brokerage activities of any sort, both for domestic and foreign companies. In December 2008, the company entered into an agreement to act as agent of Galval Agente de Valores S.A., being nowadays the only activity it carries out. During the last quarter of 2011, Grupo Financiero Galicia S.A.’s and Galval Agente de Valores S.A.'s shareholders made irrevocable contributions for the amount of $ 850 and $ 95, respectively, which shall be used to cover the losses related to the adjustments made to the cost structure. Grupo Financiero Galicia S.A. “Corporation which has not Adhered to the Optional System for the Mandatory Acquisition of Shares in a Public Offering" Informative Review as of December 31, 2011 and 2010 (Figures Stated in Thousands of Pesos ($) and U.S. dollars (US$)) Income from services for the fiscal year ended December 31, 2011 amounted to $ 3,069, with a pretax net loss of $ 731. Grupo Financiero Galicia S.A.’s outlook for fiscal year 2012 is basically linked to the development of the Argentine economy, and particularly the evolution of the financial system. Autonomous City of Buenos Aires, February 14, 2012. REPORT OF THE SUPERVISORY SYNDICS’ COMMITTEE To the Directors and Shareholders of Grupo Financiero Galicia S.A. Tte. Gral. Juan D. Perón 456 – 2nd floor Autonomous City of Buenos Aires 1. In our capacity as members of the Supervisory Syndics’ Committee of Grupo Financiero Galicia S.A., in accordance with the provisions of Section 294, subsection 5 of the Corporations Law, we have performed an audit ofthe Inventory and the Balance Sheet of Grupo Financiero Galicia S.A. (the "Company") as of December 31, 2011, and the related Income Statement, Statement of Changes in Shareholders' Equity and Statement of Cash Flows for the fiscal year then ended, as well as supplementary Notes 1 to 18, Schedules A, B, C, D, E, G and H, the Additional Information to the Notes to the Financial Statements required by Section 68 of the Buenos Aires Stock Exchange regulations and the Supplementary and Explanatory Statement by the Board of Directors, required by the regulations concerning Accounting Documentation of the Córdoba Stock Exchange, and the Informative Review to that date, which have been submitted by the Company to our consideration. Furthermore, we have examined the consolidated financial statements of Grupo Financiero Galicia S.A. and its controlled companies for the fiscal year ended December 31, 2011, with notes 1 to 24, which are presented as supplementary information. The preparation and issuance of those financial statements are the responsibility of the Company. Our responsibility is to issue a report on said documents. 2. Our work was conducted in accordance with standards applicable to syndics in Argentina. Said standards require our examination to be performed in accordance with the professional auditing standards applicable in Argentina and include verifying the consistency of the documents reviewed with the information concerning corporate decisions, as disclosed in minutes, and the conformity of those decisions with the law and the bylaws insofar as concerns formal and documental aspects. For purposes of our professional work, we have reviewed the work performed by the external auditors of the Company, Price Waterhouse & Co. S.R.L., who submitted their audit report on February 14, 2012. Said review included verifying the work plans and the nature, scope and timing of the procedures applied and of the results of the audit performed by the above-referred professionals. An audit requires auditors to plan and carry out the auditing work in order to obtain reasonable assurance that the financial statements are free of false statements or material errors, and express an opinion on the fairness of the relevant information disclosed in the financial statements. An audit involves examining, on a selective test basis, the evidence supporting the amounts and the information disclosed in the financial statements, an assessment of the applied accounting standards and significant estimates issued by the Company, as well as an evaluation of the general presentation of the financial statements. Given that it is not the responsibility of the Supervisory Syndics’ Committee to exercise any management control, our examination did not extend to the business criteria and decisions of the different areas of the Company, as these matters are the exclusive responsibility of the Company’s Board of Directors. We also report that, in compliance with the legality control that is part of our field of competence, during this fiscal year we have applied the procedures described in Section 294 of Law No. 19550, which we deemed necessary according to the circumstances. In addition, we have verified that the Additional Information to the Notes to the Financial Statements, the Supplementary and Explanatory Statement by the Board of Directors, and the Informative Review, for the fiscal year ended December 31, 2011 contain the information required by Section 68 of the Rules and Regulations of the Bolsa de Comercio de Buenos Aires (Buenos Aires Stock Exchange), Section 2 of the Rules concerning Accounting Documentation of the Córdoba Stock Exchange Regulations and Regulations of the National Securities Commission, respectively, and insofar as concerns our field of competence, that the numerical data contained therein are in agreement with the Company’s accounting records and other relevant documentation. Assumptions and projections on future events contained in that documentation are the exclusive responsibility of the Board of Directors. We believe that the work we performed provides a reasonable basis for our opinion. 3. Banco de Galicia y Buenos Aires S.A. has prepared its financial statements following the valuation and disclosure criteria established by Argentine Central Bank regulations, which have been taken as the basis for calculating the equity method value and preparing the consolidated financial statements of the Company. As mentioned in Note 2.c to the consolidated financial statements, those criteria for valuing certain assets and liabilities and the regulations on financial reporting issued by the control body differ from the professional accounting standards applicable in the Autonomous City of Buenos Aires. 4. In our opinion, the financial statements of Grupo Financiero Galicia S.A. fairly present, in all material respects, its financial condition as of December 31, 2011, and the results of its operations, the changes in shareholders’ equity and the cash flows for the fiscal year then ended, and the consolidated financial condition as of December 31, 2011, the consolidated results of their operations and the consolidated cash flows for the fiscal year then ended, in accordance with Argentine Central Bank regulations and, except for what was stated in item 3 above, with accounting standards applicable in the Autonomous City of Buenos Aires. In compliance with the legality control that is part of our field of competence, we have no observations to make. As regards the Additional Information to the Notes to the Financial Statements, the Supplementary and Explanatory Statement by the Board of Directors, and the Informative Review, for the fiscal year ended December 31, 2011, we have no observations to make insofar as concerns our field of competence, and the assertions on future events are the exclusive responsibility of the Company’s Board of Directors. 5. Furthermore, we report the following: a) the accompanying financial statements and the corresponding inventory stem from accounting records kept, in all formal aspects, in compliance with legal regulations prevailing in Argentina; b) as called for by Resolution No. 368 of National Securities Commission (“C.N.V.”) concerning the independence of external auditors as well as the quality of the auditing policies applied by them and the Company’s accounting policies, the abovementioned external auditor’s report includes a representation indicating that the auditing standards in force have been observed, which standards include independence requirements, and contains no observations relative to the application of said professional accounting standards, except as mentioned in their report as concerns the application of the rules issued by the Argentine Central Bank, which prevail over the professional accounting standards; c) we have applied the procedures on asset laundering and terrorism financing set forth in the corresponding professional accounting standards issued by the Professional Council in Economic Sciences of the Autonomous City of Buenos Aires. Autonomous City of Buenos Aires, February 14, 2012. Supervisory Syndics’ Committee AUDITOR’S REPORT To the Chairman and Directors of Grupo Financiero Galicia S.A. Legal Address: Tte. Gral. Juan D. Perón 456 – 2nd floor Autonomous City of Buenos Aires C.U.I.T. 30-70496280-7 1. We have performed an audit of the Balance Sheet of Grupo Financiero Galicia S.A. as of December 31, 2011 and December 31, 2010, and the related income statements, statements of changes in shareholders' equity and statements of cash flows for the fiscal years then ended, as well as supplementary Notes 1 to 18 and Schedules A, B, C, D, E, G and H, the Additional Information to the Notes to the Financial Statements required by Section 68 of the Buenos Aires Stock Exchange regulations, and the Supplementary and Explanatory Statement by the Board of Directors, as required by the Rules concerning Accounting Documentation set forth by the Cordoba Stock Exchange Regulations and the Informative Review to those dates, which supplement them. Furthermore, we have performed an audit of the consolidated Balance Sheet of Grupo Financiero Galicia S.A. as of December 31, 2011 and 2010, and the consolidated income statements and the consolidated statements of cash flows for the fiscal years then ended, together with Notes 1 to 24, which are presented as supplementary information. The preparation and issuance of those financial statements are the responsibility of the Company. Our responsibility is to issue an opinion on the financial statements based on the audit we performed. 2. Our examination has been carried out in accordance with the auditing standards applicable in Argentina, which have been approved by the Professional Council in Economic Sciences of the Autonomous City of Buenos Aires (“C.P.C.E.C.A.B.A.”). Said auditing standards require auditors to plan and carry out the auditing work in order to obtain reasonable assurance that the financial statements are free of material errors, and form an opinion on the fairness of the relevant information disclosed in the financial statements. An audit involves examining, on a selective test basis, the evidence supporting the amounts and the information disclosed in the financial statements. An auditing process also involves an assessment of the applied accounting standards and significant estimates issued by the Company, as well as an evaluation of the general presentation of the financial statements. We believe that the audit performed provides a reasonable basis for our opinion. 3. The subsidiary Banco de Galicia y Buenos Aires S.A. has prepared its financial statements following the valuation and disclosure criteria established by Argentine Central Bank regulations, which have been taken as the basis for calculating the equity method value and preparing the consolidated financial statements of the Company. As mentioned in Note 2.c to the consolidated financial statements, the abovementioned valuation criteria regarding certain assets and liabilities, and the regulations on the financial reporting issued by the control body, differ from the Argentine professional accounting standards in force in the Autonomous City of Buenos Aires. 4. In our opinion: a) The financial statements of Grupo Financiero Galicia S.A. fairly present, in all material respects, its financial condition as of December 31, 2011 and December 31, 2010, and the results of its operations, the changes in shareholders’ equity and the cash flows for the fiscal years then ended, in accordance with Argentine Central Bank regulations and, except for the departures from GAAP stated in item 3 above, with accounting standards applicable in the Autonomous City of Buenos Aires. b) The consolidated financial statements of Grupo Financiero Galicia S.A. and its controlled companies present fairly, in all material respects, their consolidated financial condition as of December 31, 2011 and December 31, 2010, the consolidated results of their operations and the consolidated cash flows for the fiscal years then ended, in accordance with Argentine Central Bank regulations and, except for the departures from GAAP stated in item 3 above, with accounting standards applicable in the City of Buenos Aires. 5. As called for by the regulations in force, we report that: a) The financial statements of Grupo Financiero Galicia S.A. and its consolidated financial statements have been transcribed to the “Inventory and Balance Sheet” book and, insofar as concerns our field of competence, are in compliance with the provisions of the Corporations Law, and pertinent resolutions of the National Securities Commission. b) The financial statements of Grupo Financiero Galicia S.A. stem from accounting records kept, in all formal aspects, in compliance with legal regulations. c) We have read the Additional Information to the Notes to the Financial Statements required by Section 68 of the Buenos Aires Stock Exchange regulations, the Supplementary and Explanatory Statement by the Board of Directors, required by the regulations concerning Accounting Documentation of the Córdoba Stock Exchange and the Informative Review as of December 31, 2011 and December 31, 2010, about which, insofar as concerns our field of competence, we have no significant observations to make other than the one mentioned in item 3 above. Projections about future events contained in that information are the exclusive responsibility of the Company’s Board of Directors. d) As of December 31, 2011, Grupo Financiero Galicia S.A.'s accrued debt with the Argentine Integrated Social Security System, which stems from the accounting records, amounted to $ 136,997.43, which was not yet due at that date. e) As required by Article 4 of General Resolution No. 400 issued by the C.N.V., which modifies Article18 subarticle e) of Section III.9.1 of the Standards set forth by the C.N.V., we report that the total fee amount Price Waterhouse & Co. S.R.L., Price Waterhouse & Co. Asesores de Empresas S.R.L. and PricewaterhouseCoopers Jurídico Fiscal S.R.L. (hereinafter the three companies as a whole “PwC Argentina”) billed the Company for professional auditing and related services in the fiscal year ended December 31, 2011, represent: e.1) 99 % of total fees PwC Argentina billed the Company for services in that fiscal year; e.2) 15 % of total fees PwC Argentina billed the Company and its controlled and related companies for auditing and related services in that fiscal year; e.3) 14 % of total fees PwC Argentina billed the Company and its controlled and related companies for services in that fiscal year; f) We have applied the procedures on asset laundering and terrorism financing set forth in the corresponding professional accounting standards issued by the Professional Council in Economic Sciences of the Autonomous City of Buenos Aires Autonomous City of Buenos Aires, February 14, 2012. PRICE WATERHOUSE & CO. S.R.L.
